        Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 1 of 85



FLORIO PERRUCCI STEINHARDT & CAPPELLI LLC
Robert M. Donchez, Esquire
Attorney I.D. No . 209505
Sarah K. Powell, Esquire
Attorney I.D. No. 320055
60 West Broad Street, Suite 102
Bethlehem, PA 18018
610-691-7900 (telephone)
610-691-0841 (telefax)
rdonchez@floriolaw.com (email)
spowell@floriolaw.com (email)
Attorneys for Plaintiff,
Getting Grace Film, LLC a/k/a Getting Grace, LLC

                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GETTING GRACE FILM, LLC a/k/a GETTING       CIVIL ACTION
GRACE, LLC
3388 Courtney Drive
Center Valley, PA 18034
                        Plaintiff,          No.: 5: 19-cv-O 1607-JLS

                  vs.

HANNOVER HOUSE, INC.                        JURY TRIAL DEMANDED
300 N. College Avenue, Suite 311
Fayetteville, AR 72701
And
MEDALLION RELEASING, INC.
300 N. College A venue, Suite 311
Fayetteville, AR 72701
and
ERIC F. PARKINSON
335 W Holly St
Fayetteville, AR 72703 and/or
300 N. College Avenue, Suite 311
Fayetteville, AR 72701
and
D. FREDERICK SHEFTE
3741 N. Old Wire Rd
Fayetteville, AR 72703 and/or
1102 Schmieding Ln
Springdale, AR 72764 and/or
300 N. College Avenue, Suite 311
               Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 2 of 85



    Fayetteville, AR 72701
    and
    TOM SIMS
    7 Bluestem Lane
    Bentonville, AR 72712
    and
    BOBBY S. SARGENT
    8012 Chervil Dr
    Austin, TX 78759-8918

                                     Defendants.


                                       FIRST AMENDED COMPLAINT 1

          AND NOW comes the Plaintiff, Getting Grace Film, LLC a/k/a Getting Grace, LLC, ("Getting

Grace" or "Plaintiff') 2 by and through its attorneys, Florio Penucci Steinhardt and Cappelli LLC, and

files the within First Amended Complaint against the above-named Defendants, and in suppmt thereof

avers as follows:

          1.       Plaintiff Getting Grace is a limited liability company incorporated in the

Commonwealth of Pennsylvania with a principal place of business at 3388 Cowtney Drive Center

Valley, PA 18034.

          2.       One of Getting Grace's members, Jan1es Andrews, is a resident and citizen of the State

ofTexas.3

         3.        Defendant Hannover House, Inc. ("Hannover") is a corporation incorporated in the state

of Arkansas and/or Wyoming with a principal place of business at 300 N. College Ave., Suite 311 ,




1
  Plaintiff is contemporaneously herewith filing a Motion to Remand to the Court of Common Pleas ofNorthampton County,
Pennsylvania. This Amended Complaint is filed without prejudice to Plaintiff's Motion to Remand and shall not be construed
as a waiver of any rights or remedies of Plaintiff or as Plaintiff's consent to federal jurisdiction.
2
  Although the Distribution Agreement and Promissory Notes referenced in Plaintiff's First Amended Complaint refer to
Getting Grace, LLC as the authorized owner and/or copyright proprietor and licensing source for the original, feature film,
inspirational drama entitled "GETTING GRACE" starring Daniel Roebuck, Madelyn Dundon, Dana Ashbrook and Marsha
Dietlein and produced by Daniel Roebuck, the proper name of the entity is Getting Grace Film, LLC.
3
  Upon information and belief, Plaintiff has members who are citizens of multiple states across the United States, including,
but not limited to California, as well as.Texas and Pennsylvania.                                     ·                     ·

                                                             2
                Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 3 of 85



Fayetteville, AR 72701, a registered agent address of 1621 Centr·al Ave Cheyenne, WY 82001, and

which regularly conducts business in the Commonwealth of Pennsylvania.

           4.       Defendant Medallion Releasing, Inc. ("Medallion") is a corporation incorporated

in the state of Arkansas with a principal place of business at 300 N. College Ave., Suite 311,

Fayetteville, AR 72701, a registered agent' s address of 1428 Chester Street Springdale, AR 72764,

and which regularly conducts business in the Commonwealth of Pennsylvania.

           5.       Defendant Eric F. Parkinson ("Parkinson") is an adult individual residing at 335 W

Holly St Fayetteville, AR 72703 and/or 300 N. College Avenue, Suite 311 Fayetteville, AR 72701

and was the Incorporator, Organizer, President and/or Secretary for Hannover House, Inc. and the Vice

President for Medallion Releasing, Inc. for all times relevant to this lawsuit.

           6.       Defendant D. Frederick Shefte ("Schefte") is an adult individual residing at 3741

N. Old Wire Rd Fayetteville, AR 72703 and/or 1102 Schmieding Ln Springdale, AR 72764 and/or

300 N. College Avenue, Suite 311 Fayetteville, AR 72701 and was the President, Chief Operating

Officer and/or Financial Operator for Hannover House, Inc. and the Secretary for Medallion

Releasing, Inc. for all times relevant to this lawsuit.

        7.          Defendant Tom Sims ("Sims") is an adult individual residing at 7 Bluestem Lane

Bentonville, AR 72712 and was the Vice President of Sales for Hannover House, Inc. and the

President and/or Incorporator/Organizer for Medallion Releasing, Inc. for all times relevant to this

lawsuit.

        8.         Defendant Bobby S. Sargent ("Sargent") is an adult individual residing at 8012

Chervil Drive Austin, TX 7859-8918 and was the Treasurer for Hannover House, Inc. for all times

relevant to this lawsuit.




                                                    3
             Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 4 of 85



        9.       At all times relevant to the instant lawsuit, Defendants Parkinson, Schefte, Sims

and Sargent were acting as individuals and as principals, representatives, owners and/or agents of

Defendants Hannover and/or Medallion.

        10.      Getting Grace is the authorized owner and/or copyright proprietor and licensing

source for the original, feature film, inspirational drama entitled "GETTING GRACE," a picture

filmed in Pennsylvania and based in Pennsylvania, staning Daniel Roebuck, Madelyn Dundon,

Dana Ashbrook and Marsha Dietlein and was produced by Daniel Roebuck (the "Picture").

        11 .     On December 18, 2017, Plaintiff entered into a Worldwide Distribution Agreement

("Agreement") with all of the aforementioned Defendants to this lawsuit, whether individually or

as a principal, representative, owner and/or agent of the other Defendant(s). A true and conect

copy of the Agreement is attached hereto as Exhibit A.

       12.       Erik Parkinson, executed the Agreement as C.E.O. for Hannover House, Inc. and

Medallion Releasing, Inc.

       13.       Pursuant to the Agreement, Hannover and Medallion (collectively, "Distributor")

were to serve as the distributors of the Picture for a nationwide theatrical engagement.

       14.       As paii of Distributor' s representation of the Picture in the nationwide theatrical

engagement, Defendants engaged numerous theaters in Pennsylvania, including, but not limited

to, AMC theater in the Lehigh Valley, Pennsylvania, the Roxy theater in the Lehigh Valley,

Pennsylvania, multiple theaters in State College, Pennsylvania.

       15.      This was not the first occasion where Distributor had worked on a film that was

filmed in and distributed in Pennsylvania; pursuant to Distributor' s own website, Distributor

engaged in production activities on Primate, was planned for a Summer 2015 shoot in




                                                  4
           Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 5 of 85



Pennsylvania.           See    "Update      on    HHSE       Productions"     (March      3,    2015)

https://hannoverhousemovies.blogspot.com/2015/03/update-on-hhse-productions.html .

        16.      Distributor was fmiher obligated under the Agreement to enter into a contract with

Sony Pictures Home Ente1iainment ("SPHE") for releasing the Picture on to physical home video

devises for resale, for sales to retailers, online-seller, and other appropriate outlets in the United

States and Canada, as well as for television and Video-On-Demand.

        17.      Distributor and Getting Grace further agreed, pursuant to the Agreement, to agree

upon a preliminary theatrical release and marketing plan and budget for the release of the Picture

by December 30, 2017 and, accordingly, the parties attached several Exhibits which summarized

the theatrical launch plans then anticipated by the Distributor.

        18.      In Exhibit A to the Agreement, Getting Grace agreed to provide a bus tour using

additional Publicity and Adve1iising ("P&A") monies pursuant to a separate budget to be reserved

by and directed by Getting Grace, in the base amount of Fifty Thousand Dollars ($50,000.00).

       19.       In Exhibit B to the Agreement, Getting Grace agreed to provide one hundred and

fifty-thousand dollars ($150,000.00) to Distributor for the release of the Picture to targeted

markets.

       20.       Section 11 of the Agreement further stated that the Distributor was obligated to pay

to Getting Grace Two Hundred and Fifty Thousand Dollars ($250,000.00) as a Minimum

Guarantee for the USA & Canada market, as well as two hundred thousand dollars ($200,000.00)

as a Minimum Guarantee for the International market, following full delivery of the Picture and

advance payment by Getting Grace to Distributor of the total of the aforementioned amounts

($450,000.00).




                                                  5
            Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 6 of 85



          21.      Said Minimum Guarantees described in Paragraph 15, above, were to be paid to

Getting Grace against its Net Revenues and were to be paid on or before twelve (12) months (or

at the latest December 30, 2018) following full delivery of the Picture and rendered regardless of

whether or not the total of Getting Grace's Net Revenues met the sums of the payments.

          22.      Exhibit G and Exhibit G-1 to the Agreement are Promissory Notes for the payments

described in Paragraphs 18 through 21 above.

          23.      Erik Parkinson, executed the Promissory Notes as C.E.O. for Hannover House, Inc.

and Medallion Releasing, Inc.

          24.      Specifically, Exhibit G to the Agreement is Promissory Note issued by Distributor,

as borrower, to Getting Grace, as creditor, with a principal of two hundred thousand dollars

($200,000.00) for the distribution of the Picture by Distributor pursuant to the Agreement ("P&A

Note").

                25. The P&A Note stated that Getting Grace would pay Distributor as follows:

                        Within five (5) business
                        days of execution of P&A
                        Note or December 18, 2017,
                        which ever occmTed first:  $50,000.00

                        On or before Jan. 31, 2018: $50,000.00

                        On or before March 1, 2018:       $50,000.00

                        Additional sum directly to
                        Getting Grace vendors:            $50,000.00

          26.      In accordance with the Agreement, Getting Grace made full payment to Defendants

in the amount of Two Hundred Thousand Dollars ($200,000.00) to cover P&A costs.

          27.      The P&A Note had a maturation date and was to be paid in full on or before

December 30, 2018, including principal, all accrued interest at a rate of seven percent (7%) per



                                                      6
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 7 of 85



annum, and the applicable Investment Advisory Fee ("IAF") of sixteen thousand dollars

($16,000.00).

       28.      Getting Grace filed and recorded a U.C.C. Security Interest in of all the revenues

to be derived from the distribution of the Picture by Distributors, as authorized by the Agreement

and permitted by Aliicle 9 of the Unifo1m Commercial Code.

       29.      Pursuant to the P&A Note, such Security Interest would survive until such time that

the principal, applicable interest and IAF were fully and indefeasibly paid to Getting Grace.

       30.      Accordingly, Distributor was required, pursuant to the P&A Note, to instruct all

licensors, sub licensors, customers, purchasers, exhibitors and distributors of the Picture to

designate all revenue payments to a specifically designated and segregated bank account

("Collections Account") for the benefit of Getting Grace.

       31.      The P&A Note fu1iher provided that Distributor would pay all of Getting Grace's

reasonable expenses incun-ed to enforce or collect any of the obligations under the P&A Note,

including, without limitation, reasonable attorneys' fees and expenses, whether incmTed without

commencement of a suit, in any trial, arbitration, or administrative proceeding, or in any appellate

or bankruptcy proceeding.

       32.      Likewise, Exhibit G-1 to the Agreement is a Promissory Note issued by Distributor,

as b01Tower, to Getting Grace, as creditor, in the amount of Four Hundred Fifty Thousand Dollars

($450,000.00) as the Minimum Guarantee being promised in exchange for the rights to distribute

by the Distributor pursuant to the Agreement ("Minimum Guarantee Note").

       33.      The Minimum Guarantee Note stated that Distributor would pay Getting Grace

Four Hundred Fifty Thousand Dollars ($450,000.00), which had been paid in the production of




                                                 7
           Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 8 of 85



the Picture, representing the combined Minimum Guarantee payment from Distributor to Getting

Grace.

         34.   The Minimum Guarantee Note had a maturation date and was to be paid in full on

or before December 30, 2018, including principal, all accrued interest at a rate of seven percent

(7%) per annum.

         35.   Getting Grace filed and recorded a U.C.C. Security Interest in all of the revenues

to be derived from the distribution of the Picture by Distributor, as authorized by the Agreement

and pennitted by Article 9 of the Uniform Commercial Code.

         36.   Pursuant to the Minimum Guarantee Note, such Security Interest would survive

until such time that the principal and applicable interest were fully and indefeasibly paid to Getting

Grace.

         37.   Accordingly, Distributor was required, pursuant to the Minimum Guarantee Note,

to instruct all licensors, sub licensors, customers, purchasers, exhibitors and distributors of the

Picture to designate all revenue payments to a specifically designated and segregated bank account

("Collections Account") for the benefit of Getting Grace.

         38.   Minimum Guarantee Note fu1iher provided that Distributor would pay all of

Getting Grace's reasonable expenses incurred to enforce or collect any of the obligations under

the Minimum Guarantee Note, including, without limitation, reasonable attorneys' fees and

expenses, whether incmTed without commencement of a suit, in any trial, arbitration, or

administrative proceeding, or in any appellate or bankruptcy proceeding.

         39.   Pursuant to Sections lQ and 11 of the P&A Note, failure of Distributor to pay on

the note when due, plus a ten (10) calendar day cure period, entitled Getting Grace to provide




                                                  8
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 9 of 85



written notice to Distributor of the total unpaid principal, accrued interest and IAF immediately

due and payable.

        40.    Additionally, pursuant to the P&A Note, failure by the Distributor to promptly

remit to Getting Grace the amount of a meritorious and uncured demand, including the IAF,

entitled Getting Grace to enter a Consent Judgment against the Distributor.

        41.    Pursuant to Sections 2 and lQ of the Minimum Guarantee Note, failure of

Distributor to pay on the note when due plus a ten (10) calendar day cure period entitled Getting

Grace to provide written notice to Distributor of the total unpaid principal and accrued immediately

due and payable.

       42.     Additionally, pursuant to the Minimum Guarantee Note, failure by the Distributor

to promptly remit to Getting Grace the amount of a meritorious and uncured demand, entitled

Getting Grace to enter a Consent Judgment against the Distributor.

       43.     In addition to the provisions authorizing attorneys' fees and costs of suit in the

Promissory Notes, the Agreement itself provides that, "in the event of a dispute or lawsuit arising

out of or relating to this Agreement, the prevailing party shall be entitled to recover its costs and

expenses of suit, including reasonable attorneys' and experts' fees and actual out of pocket costs."

       44.     The P&A Note and the Minimum Guarantee Note had, in the aggregate, initial

principal amounts of Six Hundred and Fifty Thousand Dollars ($650,000.00) and were both subject

to seven percent (7%) interest per annum.

       45.     The P&A Note fmiher required, in addition to repayment of the principal balance

with interest, payment of a Sixteen Thousand Dollar ($16,000.00) IAF fee.

       46.     On or about October 29, 2018, Daniel Roebuck personally paid, on behalf of

Getting Grace, in total, approximately $11,628.50 with his personal credit card for the Picture's



                                                 9
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 10 of 85



DVD replication costs to Signature Media as well as shipment costs to Walmart on behalf of

Hannover ("Walmart Payment").

        47.     Hannover, via email from Eric Parkinson, agreed to pay Daniel Roebuck back in

full from the proceeds that were in process from its Michael Kahn stock venture within

approximately one week. See Walmart Payment Email Chain, attached hereto as Exhibit B.

        48.     On October 29, 2018, Daniel Roebuck confirmed to Parkinson and Schefte that he

had personally paid approximately $11 ,628.50 to Signature media on behalf of Hannover and

expected to be paid back in full by November 13, 2018, or thereafter with interest. See Exhibit

B.

        49.     On October 30, 2018, Parkinson responded to Roebuck' s October 29, 2018

demand, stating "Understood and agreed ... we are closing the corp. finance p01iion to cover this

now .. .. " See Exhibit B.

        50.     A loan was made to the Getting Grace account in order to pay Roebuck and,

therefore, Hannover owes this debt directly to Getting Grace.

        51.     On November 29, 2018, Plaintiff, by and tlu·ough its representatives and/or agents,

participated in a conference call with Defendants Parkinson and Schefte, who were acting

individually and/or as principals, representatives and/or agents of Distributor.

        52.     During the aforementioned conference call, Parkinson stated that he was going get

the "rest of the theatrical collected" from the Picture so that he could use that to "retire a portion

of the P&A funding."

        53.     Both Promissory Notes matured on December 30, 2018.

        54.     Having not received the payments due under the Agreement and Promissory Notes,

on January 11 , 201 9, counsel for Getting Grace served Distributor via certified mail, regular mail,



                                                  10
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 11 of 85



and electronic mail with a Notice of Default pursuant to Section 14 of the Agreement, Section 10

of the P&A Note and Section 9 of the Minimum Guarantee Note. A true and correct copy of the

Notice of Default is attached hereto as Exhibit C.

        55.    Having still not received the payments due under the Agreement and Promissory

Notes, on January 25, 2019 counsel for Getting Grace served Distributor via certified mail, regular

mail and electronic mail with another copy of the Notice of Default and ale1ied Distributor to the

fact that counsel had filed UCC liens had been against Hannover and Medallion in accordance

with the Agreement and Promissory Notes. A true and correct copy of the January 25, 2019 letter

is attached hereto as Exhibit D.

       56.     As of the date of the filing of this Complaint, Distributor still has not made

payments owed to Getting Grace under the Agreement, Promissory Notes and Walmaii Payment.

       57.     Plaintiff would not have contracted with individual or company Defendants had

Defendants not withheld and/or failed to convey certain material facts about individual and/or

company Defendants, which facts would have materially affected Defendants to ability to comply

with their obligations under the Distribution Agreement, Promissory Notes and Walmart Payment.

       58.     For example, upon information and belief, Defendant Hannover House has failed

to make numerous required filings with the Security and Exchange Commission ("SEC"). See

SEC Filing Repmi for Hannover House, Inc., attached hereto as Exhibit E.

       59.     Upon infmmation and belief, Defendants' own investors have repeatedly accused the

company and individual Defendants of the aforementioned fraudulent acts on an online investor blog.

See https://investorshub.advfu.com/Hannover-House-Inc-HHSE-5223/.




                                                11
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 12 of 85



        60.     Upon info1mation and belief, the individual and company Defendants have had

numerous lawsuits filed against them in State and Federal Court and have had significant

judgments rendered against them.

        61.     At no point in the negotiations with Plaintiff related to Getting Grace did

Defendants info1m Plaintiff that they had numerous lawsuits filed against them and numerous

judgments rendered against them.

        62.     Furthe1more, and as more fully outlined below, Defendants had no intention of ever

making full and complete payment under the Agreement, Promissory Notes and/or Walmart

Payment, yet repeatedly conveyed that Distributor would confer illusory benefits on Plaintiff in

order to induce Plaintiff into contracting with Distributor related to the distribution of the Picture.

See December 8, 2017 Email from Daniel Roebuck, attached hereto as Exhibit F.

                                         COUNT I
                              PLAINTIFF VS. ALL DEFENDANTS
                                 BREACH OF CONTRACT

       63 .    Plaintiff incorporates by reference all prior and subsequent Paragraphs of its

Complaint as though the same were set out fully at length herein.

       64.     At all times material to this lawsuit, Defendants were acting individually, or as

principals, representatives and/or agents for another Defendant or Defendants.

       65.     Plaintiff and Defendants entered into a written Agreement on December 18, 2017,

pursuant to which Distributor executed two Promissory Notes: the P&A Note dated December 30, 2017

in the amount of Two Hundred Thousand Dollars ($200,000.00) and the Minimum Guarantee Note in

the amount of Four Hundred Fifty Thousand Dollars ($450,000.00).

       66.     Erik Parkinson, executed the Agreement and the Promissory Notes as C.E.O. for

Hannover House, Inc. and Medallion Releasing, Inc.



                                                  12
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 13 of 85



     .   67.    In total, Getting Grace paid Two Hundred Thousand Dollars ($200,000.00) to

Defendants for Publicity and Advertising costs.

         68.    On or about October 29, 2018, Getting Grace, through Roebuck, additionally paid the

"Walmart Payment" for the Picture's DVD replication costs to Signature Media as well as shipment

costs to Walmait on behalf of Hannover, totaling Eleven Thousand Six Hundred Twenty-Eight

Dollars and Fifty Cents ($11,628.50).

         69.    Hannover, via email from Eric Parkinson, agreed to pay back the Walmart Payment

by November 13, 2018, or thereafter with interest. See Exhibit B.

         70.    Defendants have breached their obligations under the written Agreement, Promissory

Notes and Walmait Payment by failing to make payment pmsuai1t to the Agreement, Promissory Notes

and wiitten and oral promises to pay the Walmait Payment.

         71.    To date, Defendants have failed to make any payment owed to the Plaintiff pmsuant to

the Agreement, the Promissory Notes and the Walmart Payment.

         72.    As a direct and proximate cause of Defendants' conduct as herein set forth, Plaintiff has

incun-ed damages in excess of Six Hundred Seventy-Seven Thousand Six Hundred Thi1ty-Eight Dollai·s

and Fifty Cents ($677,638.50) plus seven percent (7%) interest per annum.

         73.    The aforementioned breaches were caused solely by the Defendants and in no way was

caused by an action or failme to act by Plaintiff.

         74.    To the contrary, Plaintiff complied fully with any and all obligations owed to Defendant

pmsuant to the Agreement, Promiss01y Notes and Walmait Payment.

         WHEREFORE, Getting Grace Film, LLC demands judgment m its favor ai1d against

Defendants in an amount in excess of ai·bitration limits with interest, costs, attorneys' fees, punitive

damages and such other fu1ther relief as the Court deems just and approp1iate under the circumstances.



                                                     13
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 14 of 85



                                        COUNT II
                              PLAINTIFF VS. ALL DEFENDANTS
                                  UNJUST ENRICHMENT

        75.     Plaintiff incorporates by reference all prior and subsequent Paragraphs of its

Complaint as though the same were set out fully at length herein.

        76.    At all times material to this lawsuit, Defendants were acting individually, or as

principals, representatives and/or agents for another Defendant or Defendants.

        77.    Plaintiff and Defendants entered into an Agreement on December 18, 2017, pursuant to

which Distributor executed two Promissory Notes: the P&A Note dated December 30, 2017 in the

amount of Two Hundred Thousand Dollars ($200,000.00) and the Minimum Guarantee Note in the

amount of Four Hundred Fifty Thousand Dollars ($450,000.00).

       78.     Erik Parkinson, executed the Agreement and Promissory Notes as C.E.O. for

Hannover House, Inc. and Medallion Releasing, Inc.

       79.     In total, Getting Grace paid Two Hundred Thousand Dollars ($200,000.00) to

Defendants for Publicity and Adve1tising costs.

       80.     On or about October 29, 2018, Getting Grace, through Roebuck, additionally paid the

"Walmart Payment" for the Picture' s DVD replication costs to Signature Media as well as shipment

costs to Walmart on behalf of Hannover, totaling Eleven Thousand Six Hundred Twenty-Eight

Dollars and Fifty Cents ($11 ,628.50).

       81.     Hannover, via email from Eric Parkinson, agreed to pay back the Walmait Payment

by November 13, 2018 , or thereafter with interest. See Exhibit B.

       82.     Defendants have breached their obligations under the written Agreement, Promissory

Notes and Walmait Payment by failing to make payment pursuant to the Agreement, Promiss01y Notes

and written promises to pay the Walmait Payment.



                                                  14
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 15 of 85



        83.     To date, Defendants have failed to make any payment owed to the Plaintiff pmsuant to

the Agreement, the Promissory Notes and the Walmart Payment.

        84.     As a direct and proximate cause of Defendants' conduct as herein set forth, Plaintiff has

incurred damages in excess of Six Hundred Seventy-Seven Thousand Six Hundred Thirty-Eight Dollars

and Fifty Cents ($677,638.50) plus seven percent (7%) interest per annum.

        85.     The aforementioned breaches were caused solely by the Defendants and in no way was

caused by an action or failure to act by Plaintiff.

        86.     To the contrary, Plaintiff complied fully with any and all obligations owed to Defendant

pursuant to the Agreement, Promissory Notes and Walmart Payment.

        87.     Defendants appreciated the benefits of Plaintiff's payments pursuant to the Agreement

and Promissory Notes and accepted such payments even though intending not to fulfill their obligations

under the Agreement, Promissory Notes and Walmaii Payment.

        88.     As such, Defendants were unjustly enriched through no fault of the Plaintiff and only

through the wrongful and/or fraudulent acts and omissions of Defendants' failure to pe1form their

obligations pursuant to the Agreement, Promissmy Notes and Walmaii Payment.

        WHEREFORE, Getting Grace Film, LLC demands judgment in its favor and against

Defendants in an amount in excess of arbitration limits with interest, costs, attorneys' fees, punitive

damages and such other fu1iher relief as the Cowi deems just and appropriate under the circumstances.

                                   COUNT ill
                         PLAINTIFF VS. ALL DEFENDANTS
              VIOLATION OF THE PENNSYLVANIA SECURITIES ACT OF 1972

        89.     Plaintiff incorporates by reference all prior and subsequent Paragraphs of its

Complaint as though the same were set out fully at length herein.




                                                      15
           Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 16 of 85



          90.    At all times material to this lawsuit, Defendants were acting individually, or as

principals, representatives and/or agents for another Defendant or Defendants.

          91.    The Pennsylvania Securities Act , 70 P.S. § 1-401 ("PSA") makes it unlawful for

any person, in connection with the offer, sale or purchase of any security in this State, directly or

indirectly, to: (a) employ any device, scheme or artifice to defraud; (b) make any untrue statement

of a material fact or omit to state a material fact necessary in order to make the statements made,

in light of the circumstances under which they are made, not misleading; and (c) engage in any

act, practice or course of business which operates or would operate as a fraud or deceit upon any

person.

          92.    Defendants secured Agreement-authorized Promissory Notes from Plaintiff, which

were executed by Defendants on December 30, 2017, for the total amount of $650,000.00.

          93 .   In total, Getting Grace paid Two Hundred Thousand Dollars ($200,000.00) to Hannover

House for Publicity and Advertising costs, making the total owed under the Agreement and Promissory

Notes $666,000.00, inclusive of the IAF owed pmsuant to the P&A note.

          94.    Representatives of Getting Grace pruiicipated in all discussions with Distributor and/or

its individual principals related to the distribution of the Picture while located in the Commonwealth of

Pem1sylvania.

        95.      The Promissory Notes were issued to Getting Grace, as the holder of the Note, in the

Commonwealth of Pennsylvania.

        96.      Eric Parkinson, executed the Agreement and Promissory Notes as C.E.O. for

Hannover House, Inc. and Medallion Releasing, Inc.

       97.       The Agreement-authorized Promissory Notes were "securities" within the meaning

of70 P.S. § 1-101, et seq.



                                                    16
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 17 of 85



        98.     At the time of purchase of the Promissory Notes, Defendants, individually or as an

agent, representative and/or principal of another Defendant or Defendants, falsely stated that they

would pay all monies owed to Plaintiff pursuant to the Agreement and Promissory Notes knowing

that such statement was false and having no intention on fulfilling their obligations under the

Agreement and Promissory Notes.

        99.     Defendants false statements were made concerning material facts pursuant to the

Agreement and Promissory Notes.

        100.    Plaintiff relied on the false statements in the sale of the securities to Defendants.

        101 .   As a result of Defendants' false statements to Plaintiff, and Plaintiffs reliance

thereon, Plaintiff has sustained damages in excess of Six Hundred and Sixty-Six Thousand Dollars

($666,000.00) plus interest, amounting to the full amount of the security purchased.

        102.    Parkinson, Schefte, Sims and Sargent, acting as partners, principal executive officer

or directors for Distributor at all material times relevant to this lawsuit and materially aided in the

act or transaction constituting a violation of the PSA and are, accordingly, jointly and severally

liable for the same.

        103 .   Based on all of the foregoing, Defendants are subject to liability to Plaintiff

pursuant to the Pennsylvania Securities Act of 1972, § 70 P.S. § 501 and/or§ 503.

       WHEREFORE, Getting Grace Film, LLC demands judgment in its favor and against

Defendants in an amount in excess of arbitration limits with interest, costs, attorneys' fees, punitive

damages and such other further relief as the CoUii deems just and appropriate under the circumstances.




                                                  17
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 18 of 85



                                        COUNT IV
                              PLAINTIFF VS. ALL DEFENDANTS
                               FRAUD/MISREPRESENTATION

        104.   Plaintiff incorporates by reference all prior and subsequent Paragraphs of its

Complaint as though the same were set out fully at length herein.

        105.   At all times material to this lawsuit, Defendants were acting individually, or as

principals, representatives and/or agents for another Defendant or Defendants.

        106.   Plaintiff and Defendants entered into an agreement on December 18, 2017, pursuant to

which Distributor executed two Promisso1y Notes: the P&A Note dated December 30, 2017 in the

amount of Two Hundred Thousand Dollars ($200,000.00) and the Minimum Guarantee Note in the

amount of Four Hundred Fifty Thousand Dollars ($450,000.00).

        107.   Erik Parkinson, executed the Agreement and Promissory Notes as C.E.O. for

Hannover House, Inc. and Medallion Releasing, Inc.

        108.   In total, Getting Grace paid Two Hundred Thousand Dollars ($200,000.00) to Hannover

Defendants for Publicity and Advertising costs.

        109.   On or about October 29, 2018, Getting Grace, through Roebuck, additionally paid the

"Walmait Payment" for the Picture's DVD replication costs to Signature Media as well as shipment

costs to Walmart on behalf of Hannover, totaling Eleven Thousand Six Hundred Twenty-Eight

Dollars and Fifty Cents ($11,628.50).

       110.    Hannover, via email from Eric Parkinson, agreed to pay back the Walmart Payment

by November 13, 2018, or thereafter with interest. See Exhibit B.

       111.    Defendants, individually, or as the agents, representatives ai1d/or principals of another

Defendant and/or Defendants, made express and/or implied false representations, in the Agreement and

Promissmy Notes, Walmait Payment ai1d otherwise, to Plaintiff that they would pay Plaintiff the



                                                  18
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 19 of 85



amounts owed to Plaintiff pmsuant to the Agreement, Promissory Notes and Walmart Payment and

preserve Plaintiff's security interest therein.

        112.     On or about December 8, 2017, Defendant Parkinson induced Getting Grace to enter

the agreement and work with Hannover House, Inc.: (1) that it had negotiated a deal with Sony, which

would provide "credibility and stature to the Pictme in distribution; (2) that, after thirty-two years,

Hannover House has secured the "EXTREMELY VALUABLE" agreement with Sony; and (3) that

Hannover House was providing a "VERY VALUABLE service to GETTING GRACE." See Exhibit

J:.
        113.    Defendants further made express and/or implied false representations, in the Agreement

and Promissory Notes and otherwise, to Plaintiff that they would use the monies loaned pmsuant to the

Agreement, Promissory Notes and Walmart Payment for their mutual business venture (the Picture) and

no other purpose.

        114.    The aforementioned false representations made by Defendants were made with the

intent to induce Plaintiff to enter into the Agreement, Promiss01y Notes and Walmrut Payment.

        115.    It is believed and therefore aveITed that Defendants never intended on fulfilling their

obligations under the Agreement and Promissory Notes and making full payment to Plaintiff according

to the terms therein.

        116.    It is believed and therefore aveITed that Defendants never intended on reimbmsing Mr.

Roebuck for the Walmart Payment.

        117.    Upon information and belief, the individual and company Defendants have had

numerous lawsuits filed against them in State and Federal Comt and have had significant

judgments rendered against them.




                                                  19
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 20 of 85



        118.     At no point m the negotiations with Plaintiff related to Getting Grace did

Defendants inform Plaintiff that they had numerous lawsuits filed against them and numerous

judgments rendered against them.

        119.     Said false representations were material to the written agreements between the paiiies.

        120.     Defendants made the aforementioned representations to Plaintiff with actual knowledge

of their falsity at the time they were made, or in reckless disregard of their truth or falsity.

        121.     Plaintiff, in justifiable reliance upon the aforementioned representations of Defendants,

proceeded to enter into the written Agreement, Promissory Notes and Walmait Payment.

        122.     Plaintiff would not have entered into the Agreement, Promissory Notes or Walmait

Payment with Defendants had Plaintiff known that Defendants' aforementioned representations were

false and that Defendants had no intention of ever fulfilling their obligations pursuant to the Agreement

and Promissory Notes.

        123.    Defendants' conduct, as outlined in this Complaint, was willful, malicious, egregious,

outrageous and pursued with wanton disregai·d of Plaintiff's rights and financial interest.

        124.    As a result of Defendants' fraudulent conduct, Plaintiff has suffered substantial and

foreseeable monetai·y losses.

        125.    As a direct ai1d proximate cause of Defendants' conduct as herein set f01th, Plaintiff has

incurred dainages in excess of Six Hundred Seventy-Seven Thousand Six Hundred Thlliy-Eight Dollai·s

and Fifty Cents ($677,638.50) plus seven percent (7%) interest per annum.

        WHEREFORE, Getting Grace Film, LLC demands judgment m its favor and against

Defendants in an ainount in excess of ai·bitration limits with interest, costs, attorneys' fees, punitive

dainages and such other further relief as the Corni deems just and approp1iate under the circumstances.




                                                      20
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 21 of 85



                               COUNTV
    PLAINTIFF V. DEFENDANTS PARKINSON, SCHEFTE, SIMS, AND SARGENT
                     PIERCING THE CORPORATE VEIL

        126.    Plaintiff incorporates by reference all prior and subsequent Paragraphs of its

Complaint as though the same were set out fully at length herein.

        127.    That at all relevant times, Defendants Hannover and Medallion were Arkansas

and/or Wyoming corporations, specializing in the distribution and sale of theatrical productions,

such as the Picture.

        128.    That at all relevant times, Defendants Parkinson, Schefte, Sims, and Sargent owned

or maintained an interest in Hannover and/or Medallion and conducted and managed its day-to-

day operations.

        129.    Defendants Parkinson, Schefte, Sims, and Sargent were fully aware of and

authorized the conduct undertaken in caffying out the day-to-day operations of Hannover and/or

Medallion, including the ongoing and continued evasion of the payments owed to Plaintiff

pursuant to the Agreement, Promissory Notes and Walmart Payment.

        130.    The Plaintiff reasonably anticipates discovery will show that Defendants Parkinson,

Schefte, Sims, and Sargent undercapitalized Hannover and/or Medallion in an eff01i to defraud the

Plaintiff and other creditors.

        131.    Defendants Parkinson, Schefte, Sims, and Sargent abused the corporate fonn of

commercial governance to further their personal interests.

        132.    Defendants Parkinson, Schefte, Sims, and Sargent used Hannover and/or Medallion

to enter into third paiiy contracts with the intent to avoid performance by use of the corporate

entity and protections as a shield against personal liability and used the corporate identity as a

subterfuge for illegal acts.



                                                21
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 22 of 85



        133.   Defendants Parkinson, Schefte, Sims, and Sargent used Hannover and/or Medallion

as a corporate shield to perpetrate a fraud, evade the law and defeat the ends of justice that would

require the payments owed to Plaintiff pursuant to the Agreement, Promissory Notes and Walmart

Payment.

        134.   Injustice will occur if the Plaintiff is not permitted to recover the amount owed to

it pursuant to the Agreement, Promissory Notes and Walmart Payment.

        135.   The above listed conduct by Defendants Parkinson, Schefte, Sims, and Sargent

shows a level of control over Hannover and/or Medallion, such that the corporation(s) was/were a

mere instrumentality, or alter ego, of these individual Defendants.

        136.   Upon information and belief, Defendant Hannover House has not filed an SEC filing

since December 3, 2015, when it is required to file, at a minimum, quaiterly 10-Q rep01ts and annual

10-K rep01ts with the SEC.         See Exhibit E; see also https://www.sec.gov/cgi-bin/browse-

edgar?company=hannover+house&owne1-exclude&action=getcompany.

       137.    Upon information and belief, there ai·e additional public somces of information

evidencing Defendants' fraudulent conduct, disregai·ded corporate formalities in the operation of

Hannover and/or Medallion, undercapitalization of Hannover and/or Medallion and transfened assets

from Hannover and/or Medallion to a different company to defraud creditors.

       138.    For exainple, upon inf01mation and belief, Defendants' own investors have repeatedly

accused the company and individual Defendants of the aforementioned fraudulent acts on an online

investor blog. See https://investorshub.advfn.com/Hannover-House-Inc-HHSE-5223/.

       139.    Upon information and belief, the individual and company Defendants have had

numerous lawsuits filed against them in State and Federal Court and have had significant

judgments rendered against them.



                                                22
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 23 of 85



        140.    At no point m the negotiations with Plaintiff related to Getting Grace did

Defendants inform Plaintiff that they had numerous lawsuits filed against them and numerous

judgments rendered against them.

        141.    The Plaintiff reasonably anticipates that discovery will reveal additional evidence

showing that Defendants Parkinson, Schefte, Sims, and Sargent, disregarded corporate formalities

in their operation of Hannover and/or Medallion, failed to maintain adequate corporate records

with regard to their operation of Hannover and/or Medallion, undercapitalized Hannover and/or

Medallion and transferred assets from Hannover and/or Medallion to a different company to

defraud creditors.

        142.    Accordingly, it is appropriate to pierce the corporate veil and impose personal

liability on Defendants Parkinson, Schefte, Sims, and Sargent.

        143.    As a direct and proximate cause of Defendants' conduct as herein set forth, Plaintiff has

incuned damages in excess of Six Hundred Seventy-Seven Thousand Six Hundred Thirty-Eight Dollars

and Fifty Cents ($677,638.50) plus seven percent (7%) interest per annum.

       WHEREFORE, Getting Grace Film, LLC demands judgment in its favor and against

Defendants in an amount in excess of arbitration limits with interest, costs, attorneys' fees, punitive

damages and such other further relief as the Court deems just and appropriate under the circumstances.

                                  COUNT VI
                        PLAINTIFF VS. ALL DEFENDANTS
               DECLARATORY JUDGMENT PURSUANT TO PA. R. CIV. P.1602

        144.    Plaintiff incorporates by reference all prior and subsequent Paragraphs of its

Complaint as though the same were set out fully at length herein.

       145.     At all times material to this lawsuit, Defendants were acting individually, or as

principals, representatives and/or agents for another Defendant or Defendants.



                                                   23
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 24 of 85



        146.     At all times material to this lawsuit, Plaintiff was the authorized owner and/or the

copyright proprietor and licensing source for the Picture.

        147.     Plaintiff and Defendants entered into a written Agreement on December 18, 2017,

pursuant to which Distributor executed two Promissory Notes: the P&A Note dated December 30, 2017

in the amount of Two Hundred Thousand Dollars ($200,000.00) and the Minimum Guarantee Note in

the amount of Four Hundred Fifty Thousand Dollars ($450,000.00).

        148.     Pursuant to the Agreement, Getting Grace granted Distributor certain rights for the sale,

licensing and distribution of the Picture in exchange for Distributor's compliance with its obligations

under the Agreement and Promiss01y Notes.

        149.    In total, Getting Grace paid Two Hundred Thousand Dollars ($200,000.00) to

Defendants for Publicity and Advertising costs.

        150.    Defendants breached their obligations under the written Agreement and Promissory

Notes by failing to make payment pursuant to the Agreement and Promissory Notes.

        151.    To date, Defendants have failed to make any payment owed to the Plaintiff pursuant to

the Agreement and Promissory Notes.

        152.    The aforementioned breach was caused solely by the Defendants and in no way was

caused by an action or failure to act by Plaintiff.

        153.    To the contraiy, Plaintiff complied fully with any and all obligations owed to

Defendants pursuant to the Agreement and Promiss01y Notes.

        154.    In addition to being liable to Getting Grace for the amounts set forth in this Complaint,

the aforementioned breach of contract by Defendants had the effect of forfeiting and te1minating

Defendants' rights and/or licenses under the Agreement.




                                                      24
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 25 of 85



        155.   As a result of the breach of the Agreement and, in addition to the amounts due and

owing to Getting Grace, any and all rights, interest and/or licenses granted to Defendants by Getting

Grace under the Agreement with respect to the Picture for its sale, licensing and/or distribution, or

otherwise, have terminated.

       WHEREFORE, Getting Grace Film, LLC demands a declaratory judgment that, due to

Defendants breach of the Agreement and Promiss01y Notes, any and all rights granted to Defendants

pursuant to the Agreement with respect to the Picture, have terminated.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jmy as to all issues.

                               Respectfully submitted,


                               FLORIO PERRUCCI STEINHARDT & CAPPELLI, LLC



                               BY:
                                       Robert M. Donchez, Esqu-c   e _ _~
                                                                · :::..
                                       Sarah K. Powell, Esquire
                                       Attorneys for Plaintiff,
                                       Getting Grace Film, LLC a/k/a Getting Grace, LLC
Dated: May 3, 2019




                                                   25
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 26 of 85




          EXHIBIT A
  Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 27 of 85




                                         "GETTING GRACE"
                                WORLDWIDE DISTRIBUTION AGREEMENT
         (Including by way of a partial transfer of rights to applicable divisions of SONY Pictures
            Home Entertainment), Covering USA & CANADA Theatrical & "Packaged Goods Home
               Video", V.O.D., Television and Non-Theatrical Distribution {including Airlines)


                                    MEMORANDUM OF AGREEMENT

    This Memorandum of Agreement (''Agreement") is set forth as of December 18, 2017 by and
     between Hannover House, Inc. and Medallion Releasing, Inc. (referred to hereunder
    individually and collectively as "HHSE'~ or "Sales Agency" or "Distributor") with Getting
    Grace, LLC, (referred to hereunder as "GG" or "Licensor") for the theatrical distribution, This
    agreement is specifically contingent upon HHSE executing an agreement with Sony Pictures
    Home Entertainment (herein "SPHE") dated on or near Dec. 18, 2017 ( referred to herein
    "HHSE/SPHE Agreement"} as well as packaged-home video, television and video-on-demand
    digital distribution rights in the Territory as defined below for the original, feature film,
    inspirational drama entitled "GITTING GRACE'' starring Daniel Roebuck, Madelyn Dundon,
    Dana Ashbrook and Marsha Dietlein, which was produced and directed by Daniel Roebuck
    (the "Picture"). The following terms set forth in this Memorandum of Agreement shall
    govern with the full force and effect of a long-form contract until such time, if ever, that a
    mutually agreed upon long-form contract encompassing these terms, and any additionally
    agreed to terms, may be drafted and executed.

    1.   FACTS: This Agreement is made and entered into with reference to the following facts:

a. GG is the authorized owner and I or the copyright proprietors and licensing source
   ("Licensor") for the Picture.

b. HHSE ("Sales Agency") is in the business of distributing and representing films and television
   programs in all applicable formats and media as set forth herein for, packaged good home
   video, television and video-on-demand throughout markets in the Territory of the United
   States of America (including its territories and possessions), and English-speaking provinces
   of Canada (the "Territory"). With respect to sales made for territories and media rights
   outside of North America, it is understood and agreed that HHSE will facilitate as part of this
   agreeme nt to secure an international sales agreement with Sony International, or an agreed
   to alternative international sales agency, or major studio distributor, which shall be mutually
   approved by Sales Agency and GG, and shall be engaged for the sales, licensing and
   distribution of the Picture ("International Rights"). See item 3a below. The fee for
   international sales will be 20% and HHSE will not be entitled to any fee for international
   distribution of Getting Grace, unless negotiated in a separate agreement.
  Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 28 of 85




 Licensor wishes to engage Sales Agency to represent the Picture for a nationwide theatrical
 engagement, and at the same time relies on the agreement between SPHE and HHSC
 indicated above for releasing the Picture on to physical home video devices for resale (e.g.,
 DVDs, Blu-ray and Ultra HD ideograms) for sales to retailers, on-line sellers, and other
appropriate outlets in the Territory under the Sales Agency terms described hereunder, as
well as for Television and Video-On-Demand ("V.O.D."}. It is understood and agreed that the
theatrical release of the Picture by Sales Agency shall conform to the release requirements as
set forth for the Picture to qualify a Netflix Subscription Video-On-Demand license.


2. PARTIES:       LICENSOR: Getting Grace, LLC
                            Attn: Daniel Roebuck c/o Michael Trombley
                            912 South Atherton Street
                            State College, PA 16801

                               Tel.                   ----··
    SALES AGENCY:              Hannover House, Inc.,
                               Attn: Eric Parkinson, C.E.O.
                               300 N. College Ave., Suite 311
                               Fayetteville, AR 72701
                               (479) 521-5774 /Email: Eric@HannoverHouse.com

3. DOMESTIC TERRITORY AND MEDIA: Except as otherwise defined or limited hereunder,
   Sales Agency shall act as the exclusive and direct Distributor for theatrical exhibition of
   the Film and as liaison with SPHE to release in the different ways provided herein for the
   territory of North America, including the United States, English-speaking provinces of
   Canada and their respective territories and possessions and protectorates, including
   embassies and military bases; the entire Caribbean basin, and all United States and
   Canadian airlines in the languages of English and Spanish. Applicable media shall include
   theatrical exhibition and non-theatrical public performance (including film festivals and
   airlines) and physical home video devices (i.e., pre-recorded home videos for private, in-
   home viewing, including but not limited to DVDs, Btu-Rays and Ultra ideogram units).
   Media rights also include all forms of "Video-On-Demand" streaming rights, (including
   but not limited to "Subscription" VOD, "Premium" VOD and "Per-Transaction" VOD rights)
  except as may be specifically prohibited or otherwise limited by the restrictions as set
   forth in this agreement or by mutual instrument with respect to non-exclusivity for
  certain Video-On-Demand outlets. Sales Agency's goal in the release of the Picture is to
  promptly release the Picture to theatres as quickly as possible, and to structure the
  release in a manner to maximize the likelihood that the Picture will qualify for a Netflix
  Subscription Video-On-Demand agreement. HHSE agrees to coordinate theatrical screen
  selections with Daniel Roebuck to maximize promotion and pre-promotion with a bus
  tour, while still allowing qualification for Netflix Subscription. This screen selection will be
  completed as part of a marketing plan to be completed by Dec. 30, 2017.
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 29 of 85




3a. GG is reserving the non- theatrical public performance rights and promotional sales in
   specialty markets, including but not limited to sale of DVD and Blue Ray in a version
   and format different from SONY packaging.

3b. INTERNATIONAL TERRITORY & MEDIA: With respect to territories outside of North
    America, it is understood and agreed that Sales Agency shall endeavor and shall use best
    efforts to place the International Sales rights for the Picture with Sony Pictures
    International ("Sony International"), under the international sales representation
    agreement between Sony International and Sales Agency. Under the Sony International
    rep resentation arrangement, Sony will place the Picture for distribution in all applicable
   territories and media worldwide where Sony International has internaUy operated sales
   and marketing or distfiblition di\qsions, and that revenues for Picture shall be treated on
   the same favored-nations basis as any other principal film sold for Sales Agency via Sony
   International.         •
                         -~



4. TERM: The Initial Term for Sales Agency's representation of the Picture shall be for
   seven years (7) from the date of first release by Sales Agency Sales Agency shall retain
   the option, at Sales Agency's sole discretion, to renew the Term for an additional seven
   years (7) years if the cumulative total of net (actual) payments to the Licensor during
   the Initial Term, after recoupment of all releasin_g costs and interest shall have exceeded
   Two Million (USD $2,000,000.) in actual, net payments to~icensor as a result of Sale
   Agency's performance of its duties hereunder.

5. SALES AGENCY'S MARKETING & DISTRIBUTION COSTS: Sales Agency and GG sh.all
   agree upon a preliminary theatrical release marketing plan and budget for the release of
   the Picture into the Territory (the "Theatrical Marketing Plan") by December 30, 2017.
   This Theatrical Marketing Plan shall detail Sales Agency's best recommendations for
   release methodologies of the Picture to qualify for a Netflix S.V.O.D. contract and to best
   position the Picture for maximum home video revenues. Attached to this agreement are
   the following Exhibits which summarize the theatrical launch plans currently anticipated
   by Sales Agency, specifically:

               a) Exhibit "A" - Theatrical Launch Markets - Sales Agency is recommending
                  that the Picture be released to theatres in the USA on or about March 23,
                  2018. The target release includes at least fifty (50) theatres
                  simultaneously in many of the top 40 largest OMA Markets in the United
                  States; GG agrees to provide a bus tour which will use additional P and A
                  monies under a separate budget to be reserved by and directed by GG, in
                  the base amount of $50,000. Sales agency agrees to provide the following
                  services as outlined in Exhibit A -1 Exhibit A-1 to be defined based upon
                  discussions with a deadline for preliminary conclusion by Dec 30, 2017 and
                  final conclusion to by Jan 15, 2018.

              •   Exhibit "B" - Theatrical Release Budget-Sales Agency feels that the
                  release of the Picture to the above markets will cost approximately one-
                  hundred fifty-thousand dollars (USO $150,000), which shall be provided to
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 30 of 85




              Sales Agency by GG on the following schedule at the same time a
              marketing plan is delivered to GG by Sales agency: $50,000 by December
              20, 2017, {This will be used to secure key theatres to satisfy NetFlix
              requirements and secure strategically appropriate theatres.) $50,000 by
             Jan 30, 2018; and $50,000 by March ist, and additional monies as agreed
             to subject to the retention for bus tour expenses and subject to total
             agreement as to funding, as agreed to under the marketing plan. GG
             reserves the option, but not the obligation in GG's sole discretion to fund
             more than is called out here should it be shown to be a prudent
             expenditure of funds to insure GG distribution success. To the extent that
             the theatrical release of the Picture is expanded after the initial weekend,
             then Sales Agency shall coordinate with GG regarding the manner of
             release expansion and how such expansion shall be financed.
              It is agreed between the parties that expenditures of funds will mutually
             agree to, and to be utilized in a prudent and thrifty manner to focus
             economic resources on promotion of Getting Grace. It is expected that
             any expenditures will not be excessive. Examples of "excessive" are high
             priced hotel rooms, first class airfare, or using Limousines rather than cabs
             or Uber.

          b) Exhibit "C" - Video Sell-Jn Detail (a summary of the anticipated, initial
             placement forecasts listed by each key USA video account and units);

          c) Exhibit "D" - Basic Home Video Launch Costs I Costs of Goods &
             Fulfillment-This Exhibit details the costs that SPHE shall incui (separate
             and apart from Theatrical P&A) for the preparation, packaging and launch
             of the Picture onto Home Video physical formats (DVD, Blu-ray); this
             Exhibit also lists the current pricing for bulk quantity DVD and Blu-ray
             manufacturing and outbound freight.

         d) Exhibit "E" - International Sales Ranges & Profitability Analysis -
            estimated license fees and royalties by key territories and media.

         e) Exhibit "F" - Overall Sales Ranges and Profitability Analysis - For
            managerial review purposes, Sales Agency has combined the total of all
            anticipated revenue sources (including international sales, theatrical sales,
            revenues from the Picture's anticipated license to Netflix, revenues from
            the Picture's home video and lVOD distribution and television sales},
            which sales ranges are divided into "Low-End," "Forecast," "Goal," and
            "Potential" performance ranges.
         f) Exhibit "G" - Promissory Note to P&A Lenders.
         g) Exhibit "G -1" Promissory Note for Minimum Guarantees
         h) Exhibit "H" - Example "Direction of Payment" letter to buyers and
            licensors instructing that all payments be remitted solely and exclusively to
             Iberia Bank under a Lock box agreement.
     Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 31 of 85




6. THEATRICAL & HOME VIDEO COMMITMENT DETAILS - If GG shall promptly provide the
   theatrical releasing costs as itemized on Exhibit "B" and per the terms of the Promissory
   Note as detailed on Exhibit "G", the following mi?imum theatrical release obligations shall
   app~:                                              .

     a)      Minimum Number of Prints -At least fifty (SO) locations/ screens shall be opened
     simultaneously for the initial USA Theatrical Rel~ase, or such quantity as may be required to
     comply with the applicable Netflix Subscription Iideo-On-Demand license, Prior to the 50
     screen initial opening, HHSE agrees to support GG in conducting a series of a pre-release
     "sneak peek" viewings as may be scheduled and supported by HHSE's key theatrical
     exhibitors. Plans for this to be developed as marketing plan is developed.

      b}     Minimum Prints & Ads Expenditure - The theatrical release to theatres in the USA by
      Sales Agency shall include an expenditure of the previously indicate one-hundred-fifty-
      thousand ($150,000} plus those additional funds as may be required to ae implement an
      effective bus tour ("Bus Tour"), which Bus Tour funds shall be provided separately and
      funded to suppliers and personnel directly by GG, but which shall still be covered under
      HHSE's obligations to fully repay all theatrical releasing costs under this agreement. For
      clarity, the total of the funds released by GG to HHSE, as well as those paid or incurred by
      GG during the Bus Tour shall be collectively referred to as the theatrical releasing P&A
      Funds. (the "P&A Funds").


c)    Minimum Theatrical Release Markets - The theatrical release of the Picture shall
      theatrical bookings in at least twenty of the top forty (40) largest markets, as measured by
      the Nielsen DMA list for 2016.

   With respect to coses that Sales Agency will spend or incur during the marketing and
   Distribution of the Picture onto physical home video devices, including but not limited to the
   mastering, packaging and pre-manufacturing costs are expected to be limited to
  approximately ten-thousand dollars (USO $10,000), ("Basic Home Video Marketing Costs").
  These Basic Home Video Marketing Costs are itemized on Exhibit "D". It is understood and
  agreed that Sales Agency has been authorized by GG to include the North American sales of
  the Picture through Sony Pictures Home Entertainment Distributed Studios ("SONY"), and
  that SONY may incur home video launch costs in excess of the Basic Home Video Marketing
  Costs and the Consumer Ad Fund (as defined below); however, due to SONY's higher average
  wholesale pricing for home video units and SONY's ability to sell more video units to more
  locations than Sales Agency is generally capable of placing directly by Sales Agency, that GG
  shall not oppose SONY's direct and reasonable costs for the marketing of the Picture onto
  home video in North America, provided that said costs are consistent with those costs
  charged by SONY to other suppliers including other titles distributed or sold by Sales Agency.

  In addition to the Basic Home Video Marketing Costs, SPHE shall be entitled, but not
  required, to spend up to twenty cents (USD $.20) per videogram unit shipped for
  additional advertising support {"Video Consumer Ad Fund"). Lastly, all direct and reasonable
 Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 32 of 85




 third-party costs incurred by Sales Agency for the physical manufacturing, replication,
 packaging, shipping and general order fulfillment of purchase orders for videograms of the
 Picture shall be recoupable by SPHE ("Manufacturing & Fulfillment Costs").

 d. Donation as part of promotions. GG and HHSE have agreed to split the costs of a
    donation to the Children's Miracle network by crediting .50 each ($1 total) per unit for
    the first sixty-thousand (60,000) units sold. HHSE has agreed to evaluate the possibility
    of endorsement by this group and to potentially have members of the Getting Grace cast
    appear on telethon. Details of this alignmentto be provided as part of the marketing
    plan.


 7. RIGHTS LICENSED: Except as may be specified herein, Licensor is providing to Sales
     Agency and through them the rights to SPHE sole and exclusive right to license, sub-
      license, distribute, advertise, market and otherwise exploit all media rights, now known
     or hereafter devised, including without limitation theatrical, non-theatrical and physical
     home media in all formats, including DVD, Blu-Ray and UltraHD videograms, as well as all
     forms of video-on-demand and television broadcast and distribution through television
     and cable platforms. In granting Sales Agency these sales and representation rights,
     Licensor grants all customary and required rights to enable Sales Agency to perform its
     duties hereunder, including (if applicable) a license in the copyrights, trademarks and all
     other intellectual property rights necessary to exploit the Picture, in all applicable media,
     for the term from the execution hereof in the Territory, including, but not limited to, all
     customary and industry standard distribution rights necessary for the release, promotion,
     advertising, exhibition and other exploitation of the Picture, including, merchandising
     and all other ancillary rights relating to or arising out of the Picture. Sales Agency shall be
     authorized to utilize the corporate logo of Sales Agency, as well as to include text
    information identifying Sales Agency as the authorized Distributor in the Territory on all
    packaging and advertising for the Picture in the Territory. The rights licensed do not
    include sale or merchandising of tangible items based on or related to the Picture. GG
    acknowledges, approves and requires, for this agreement to be enforceable, the
    engagement of SONY, which is further defined in HHSE/SPHE AGREEEMENT, as the
    primary ancillary rights distributor for the Picture in the territory of North America, and
    further requires as a condition of this agreement, the addition of the SONY logo onto
    video packaging, and onto copies of the Picture.

8. DELIVERY: Licensor acknowledges that time is of the essence with respect to Delivery and
   the intention of both Lic.e nsor and Sales Agency to expand the release of the Picture to
   theatres on or about March 23, 2018, and to the home video market on or about June
   2018. Accordingly, Licensor shall use reasonable good faith efforts to affect Final Delivery
   of the Picture to Sales Agency on or before December 30, 2017. Delivery of the Picture
   shall consist of all customary master elements and documents to enable Sales Agency to
   perform its duties under this Agreement, including but not limited to:

   a}. A quality DCP format master of the feature, or if no DCP exists, a high-definition format
   video master (either 4k compatible or Digital Hard Drive, 1080p X 1980 or HD CAM SR),
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 33 of 85




    which video master shall be suitable as a source for the creation of a theatrical quality DCP
    release element. The master shall contain a commercially suitable format of stereo and
    "split" audio tracks, synchronized to the visual elements of the Picture, and mixed in a
    professional manner; if available or needed for the creation of a trailer, the "stem" audio
    tracks shall also be delivered or made available to Sales Agency via a Lab Access letter.


b). A reasonable amount of art elements and digital graphic still images from the production
    (or HD "frame grabs") which are of a quality and quantity that would be suitable for the
    creation of key art posters, advertising and video packaging, as reasonably requested by
    Sales Agency; and,


c). Documentation as set forth in paragraph 10 (a), below, evidencing Licensor's authority to
    enter into this Agreement, including, but not limited to customary "chain-of-title"
    documentation, music rights and guild obligations, as well as an English subtitles dialogue
    track.


9. SALES AGENCY FEES. With respect to International, North American Theatrical, Domestic
    Television and all forms of digital distribution sales, the selected distributor {presumably
   Sony International and Sony Pictures Television) shall receive a Sales Agency Fee of twenty
    percent (20%) of all Gross Revenues received from the exploitation of the Distribution
    Rights in all media as set forth in paragraph 3a, above, before deduction for the
   recoupment by Sales Agency of all of its direct and verifiable Distribution Costs and
   Expenses (including the Theatrical P&A, the Basic Video Marketing Costs, the Consumer
   Video Ad Fund ond the Manufacturing and Fulfillment Costs).

   With respect to North American Theatrical release, HHSE will be entitled to a distribution fee of
   20% of the gross revenues collected. HHSA distribution fee is based upon actual money collected.

   With respect to physical home video sales (including DVD, BluRay and if applicable, Ultra
   BluRay), HHSE shall be entitled to its customary distribution fee of twenty-percent {20%).

   With respect to revenues generated by Sony from Domestic Television and all forms of
   digital Video-On-Demand, including transactional and subscription forms,
  after an initial sum of $48,000 from these revenues sources has been paid to GG, which
   shall be subordinate to SPHE's applicable fee of twenty percent {20%) from these revenue
   streams, thereafter, HHSE wilt receive 8%

  For clarity, HHSE shall not be entitled to any fees or revenue participations generated by
  SPHE or the applicable Sony International division, from sales, licenses and distribution of
  the Film into territories and media outside of North America {"International Sales").
  However, all payments made to GG by Sony from International Sales shall be applied or
  otherwise credited to reduce the revenue guarantee amount as specified in paragraph 11-
  b below.                                                                                     ~£
 Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 34 of 85




 10. DISTRIBUTION OF GROSS RECEIPTS and LOCKBOX : All Gross Receipts derived from the
    distribution and all exploitation of the Picture, including theatrical payments, and SONY
    revenues, shall be paid solely and exclusively to the lock box as herein defined, established
    for the benefit of GG and the P&A Note and Revenue Guarantees as described herein. Film
    revenues shall be divided between the parties as follows and in the following order: (1)
    Sales Agency and Licensor shall be entitled to retain and/ or be paid recoupment of all of
    each of their direct, reasonable, verifiable, and much as practicable, pre-approved out of
    pocket costs and expenses, not already paid for through the P&A funding pursuant to a
    marketing plan, incurred in release of the Picture, (including any overage amounts of
    expenses approved by GG for the Theatrical P&A. (2) Payments to HHSE and GG will be
    made at the same time as payments arrive at the lockbox, and shall be disbursed per the
    terms of this agreement.

    Relative to theatrical distribution, determination of Gross Receipts shall be detailed in an
    accounting statement and applicable payment of Licensor's Net Revenues, which
    accountings shall be provided to Licensor by Sales Agency on a calendar quarterly basis,
    due on or before forty-five (45) days following the close of each calendar quarter.

    Payment and reporting requirements for those rights and revenues handled by SPHE will
    be governed by HHSE/SPHE Agreement. HHSE agrees to provide access to theatrical
    information daily during the time the theatrical performance is running.

    The parties agree that all revenues from all sources that are generated from Getting Grace
    will be paid solely and exclusively the Iberia Bank Lock box through their trust department;
    Located at:
                          Iberia Bank Trust Department
                         Attn: Chris Howe, Senior Vice President
                         706 S. Walton Blvd., Bentonville, AR 72712




11. SALES AGENCY REVENUE f PAYMENT GUARANTEES TO GG - It is understood and agreed
    that Sales Agency shall be obligated to pay to GG, the following sums as listed below as a
    Minimum Guarantee ("MG") against Licensor's Net Revenues, said payments to be
    rendered on or before twelve (12) months (or at the latest December 30, 2018) following
    full delivery of the Picture (which obligations shall include Licensor's obligation to advance
   to Sales Agency the Theatrical P&A funds as itemized on Exhibit 118 11) 1 and rendered
   regardless of whether or not the total of "Licensor's Net Revenues" shall have met these
   sums: Minimum Guarantee documentation will be handled separately in an agreed to
   promissory note in general form and terms outlined in Exhibit "G" to be made in a separate
   note labeled Exhibit "G-1".

   a). USA & CANADA M.G. - On or before the end of the twelfth month following delivery
   of the Picture, Sales Agency shall pay to GG the, as if yet unpaid sum, of the guaranteed
   two-hundred-fifty-thousand dollars (USO $250,000) as a M.G. against Licensor's Net
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 35 of 85




      Revenues from any and all media sources generated in the territories of the United States
      and Canada;

     b). INTERNATIONAL M.G. - On or before the end of the twelfth month following delivery
     of the Picture, Sales Agency shall pay to GG 'the, as if yet unpaid sum, of the guaranteed
     two-hundred-thousand dollars (USO $200,000) as a M.G. against Licensor's Net Revenues
     from any and all med_ia sources generated in territories and media outside of the United
     States and Canada.

     With respect to the Sales Agency's overall M.G. obligations, excess payments from either
     territory (USA and Canada, or outside of USA and Canada) shall be applied to reduce the
     overall obligation by Sales Agency to GG, should either territory not achieve the targeted
     goals as outlined above by the end of the twelfth month following delivery

     c). U.C.C. SECURITY INTEREST - GG shall be authorized and otherwise empowered to file
     a U.C.C. Security Interest in and to the receivables and revenues of the Picture that are
     generated by Sales Agency or for the benefit of Sales Agency.

12. WARRANTIES AND REPRESENTATIONS:
 (a) Licensor warrants and represents to Sales Agency as follows:
 (i) that it has full, complete and clear title to the Picture, free and clear of any liens, mortgages
       of copyrights or other encumbrances and that it owns and has the complete authority and
       all necessary consents to license the Distribution Rights to Sales Agency, to make Final
       Delivery of the Picture and to perform in accordance with this Agreement;
  (ii) that it currently has or, at the time of Final Delivery of the Picture, will have all right, license,
       music, usage, copyright, trademark, intellectual property and other clearances with regard
       to the Picture;
 (iii) that the production services company for the Picture is a SAG signatory and the Picture
       was made in compliance with all SAG and other applicable union rules and collective
       bargaining agreements;
(iv) that Licensor is in compliance with all applicable creative, production, actor and other
       agreements which bind Licensor or the Picture; and
(v) thatthere are no other agreements or restrictions that would or will prevent the Distributor
      from exploiting the Distributions Rights in the manner provided for in this Agreement and
      otherwise in accordance with customary practice and industry standards.
(b) Sales Agency warrants and represents to licensor:
(1) Sales Agency and its signatory has full and complete authority, power and consent to
      execute, deliver, enter into and perform under this agreement, without the necessity for
      giving further or additional notice to any party or for seeking or obtaining any further or
      additional consents or approvals, all of which have been attained.
(2) By entering into and agreeing to perform under this Agreement, Sales Agency is not in
      violation of and will remain in compliance with Any agreements by which Sales Agency is
      bound, including those running in favor of banks, lenders or parties making advances with
      regard to this Agreement or distribution of the film.
 Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 36 of 85




 13. INDEMNITY: Licensor will and does hereby agree to indemnify, defend, and hold Sales
     Agency harmless from and with egard to any and all third-party claims, liabilities, demands,
     settlements and suits arising out of or relating to the breach by Licensor of its obligations,
    warranties and representations under this Agreement. Sales Agency will and does hereby
    agree to indemnify, defend and hold Licensor harmless from and with regard to any and all
    third-party claims, liabilities, demands, settlements and suits arising out of or relating to
    the breach by Sales Agency of its obligations, warranties and representations under this
    Agreement and/or in connection with the marketing, advertising, distribution or other
    exploitation of the Picture.


            (a). In addition to the above, Sales Agency agrees to:

(i)     Accord Licensor's customary credit and logo in advertising.

(ii)   Honor third party credit obligations in advertising (Licensor to provide statement of
requirements);

(iii)  Leave intact all credits on the Picture as delivered (subject to Sales Agency's right to
add credits as specified in Para. 6 and Para. 10 hereof).

14. Notice and Opportunity to Cure and Survival of Certain Terms after Termination. Except
    with regard to any performance for which it is specified that time is of the essence, the
    breaching party shall not be considered to be in breach or default unless and until the non-
    breaching party provides the breaching party with written notice specifying the nature and
    extent of the breaches and the breaching party fails to cure the breaches within ten (10}
    days after receipt of such notice. In the event that this Agreement is terminated for any
    reason, the indemnities, representations and warranties set forth in this Agreement shall
   survive.

15. GENERAL PROVISIONS: In the event of a dispute or lawsuit arising out of or relating to this
    Agreement, the prevailing party shall be entitled to recover its costs and expenses of suit,
    including reasonable outside attorneys' and experts' fees and actual out of pocket costs
    and this Agreement shall be governed by the laws of the State of Arkansas. This
    Agreement, any Exhibits attached hereto, and any written amendments signed by both
    parties which may be added shall constitute the entire agreement between the parties
    and, except as expressly provided herein, no other statement, promise, warranty or
    representation, whether written or verbal has been relied upon by the parties. The terms
   and provisions of this Agreement shall be severable and, in the event any part or all of any
   term or provision is determined to be unenforceable, the remainder shall be given and
   remain in full force and effect. This Agreeme nt may be executed in counte rparts and any
   photocopy, fax, scanned or emailed copy of this Agreement bearing one or more signatures
   shall be valid, binding and admissible into evidence, for all purposes, as though
   original. This Agreement shall not be construed against the drafter, as though it had been
   mutually and equally drafted by both parties. There is no Third-Party Beneficiary of this
   Agreeme nt. This Agreeme nt may be amende d only in a writing signed by a ll parties. This
 Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 37 of 85




      Agreement is binding on and shall inure to the benefit of the successors, assigns, heirs,
      beneficiaries, officer, directors and members of all parties. Time is of the essence reading
      all terms and conditions of this Agreement. Notices shall be by First Class US Mail, postage
      prepaid to either party at the address set forth herein, above, which address may be
      changed by any party by notice as provided for herein. This Agreement may not be
      assigned except in writing and approved by all parties. Regarding physical inventories of
     video units, and to the extent that surplus video units shall remain of the Picture which are
      deemed overstock or otherwise unsaleable, the ownership of these video units shall vest
     with Sales Agency until such time that Sales Agency conveys ownership over to GG through
     application of reimbursement of said video replication costs to GG This agreement
     constitutes a license to Sales Agency to make copies of the Picture onto videograms !DVD
     I BluRay and other physical pre-recorded formats), which copying activities are hereby
     authorized and shall not constitute a violation of GG's interest in and to the copyright of
     the Picture.

 16. AUDIT: Licensor shall have the right to audit all of Sales Agency's books and records relating
    to sales, collections and expenses for the title up to twice per year, at Licensor's expense.
     In the event that the results of such audit reveal a shortfall in payments due to Licensor of
     more than three percent {3.0%), Sales Agency shall bear the costs of the audit up to ten-
    thousand dollars ($10,000). Licensor shall inform Sales Agency in writing of its intention
    to audit with not less than five (5) business days' notice prior to commencement of the
    audit. The audit shall be conducted during customa·ry business hours at the principal
    location of Sales Agency's business in Fayetteville, Arkansas. Any shortfall disclosed by the
    audit shall be paid to Licensor within fifteen {15) days of notice of such amount. In
    addition, Sales Agency agrees to issue to licensor detailed statements on a monthly basis
    for the first six months following the initial release launch and on a quarterly basis
    thereafter, containing all pertinent information related to sales, collections, expenses and
    payments.

17. COPIES. Sales Agency shall provide Licensor with thirty (30) copies of the DVD and thirty
    (30) copies of the BluRay videograms free of charge. GG may also purchase from Sales
    Agency copies of the DVD or BluRay units of the Picture at "cost" for resale by GG to those
    to be sold directly by GG through web site and direct other means.

18. SALES AGENCY'S CREDITS, LOGO AND DETAILS - For clarity, Sales Agency and GG shall be
    authorized to place its video logo on all copies of the Picture. With respect to home video
    packaging Sale Agency, GG. and SPHE shall be required to use their graphic logo on all video
    packiAg , and to place its graphic logo and address contact details on all home video
    packaging for the Picture. Additionally, Hannover House be listed alongside GG as a
    "Presenter" of the Picture on the first line of the official credit block, e.g.:

HANNOVER HOUSE in association with GETIING GRACE, LLC Presents" or alternate name
    to be selected by Licensor

... to be followed by the remainder of the legally required credit block information.
           Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 38 of 85




     SET FORTH ON THE ABOVE DATE, BY AND BETWEE1 J

     20. Creative approval of promotional materiat{ Gj reserves right to final approval of all
         promotional materials pertaining to Gettind' GracJ, not to be unreasonably withheld.


     Dated: i 2-[9 - /}              ~
                                  ~~~~~!'---4--1-~~~~~~~-




     Dated: / ]_,... /) ·-   Ir
                                  Eric Parkinson, C.E.O.   ~
                                  HANNOVER HOUSE, INC. and Medallion Releasing, Inc.
                                                                   (" Sale Agency")




II
I
 I
     Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 39 of 85




Exhibit "A
                   Getting Grace
                   USA /NfTIAL LAUNCH· RELEASE MARKEn (MARCH 23, 2018}

         Rank                   OMANane                 1V Homes      USMlrt      Screens                   llaUonalc'
               l New York (Boroughs & Greater Metro)      7,348,620      6.41%                3    Top T~n OMA for Nalfllx
               2 Los Angeles (Valleys, DC and Metro)      5,476,830      4.78%                4    Top Ton OMA for N•Ullx
               3 Chicago (Greater Metro)                  3,463,060      3.021'               3    Top Ton OMA torNeUllx
               4 Philadelphia (Greater Metro)            2.9•2,800       l.57%                3    Top Ton OMA for Notlllx
               sDallas-Ft. Wonh                          2,713,380       2.37%                3 Top Ten OMA for Notnlx
              6 San Francisco/ Bay Area                  2,488,090      2.17!'                2 Top Ten OMA for Nolfli•
              7 Washington, D.C. /Hagerstown             2,476,680      2.16"                 2 Top Ten OMA lorNeltllx
              8 Houston                                  2.450.800      2.14~'                2 Top Ten OMA lor Notnlx
              9 Boston I Manchester                      2,424,240      2.11%                 1 Top Ten OMA for Notnlx
             10 Atlanta                                  2,C12.730      2.10:,                3 Top Ten OMA for Nelfllx
             11 Tampa/ St. Petersburg. Fl                l.908,590      1.66%              2         NOT KEY MARKET
             u Phoenix I Pre<con                         1,890,100      1.65'4i            2       Top 25 plus Family Mkt
           13 Dettolt /Ann Arbor. Ml                     1,853,030      1.62%              1         NOT KEY AIARKET
           14 Seattle-Tacoma                             1,809,530      1.58%              1         NOT KEY MARKET
           JS Minneapolis-St. Paul                       1,742.530      1.52~              1        Target - Besl Buy HO
           16 Miami I Ft. l.;luderdale, fl               1.696.330      1.48%              1         NOT KEY A1ARKET
             17 Denver-Boulder-Co. Springs               l ,630,380     1.4lU              2      Top 25 plus Family Mkt
           18 Orlando-Daytona Beach-Melboume             1,519,570      1.33%              2        NOT KEY MARKET
           19 Cleveland I Akron I Canton, OH             l ,'98.960     1.31')1            1         NOT KEY t.IARXET
           20 S•cl'"ilmnto-Stkton-Modosto                1.319,770      1.20%              1      Top 25 plU3 Family Mkl
           21 St. Louis. MO                              1.21.5.570     1.06"-'           1          NOT KEY f.lllRXET
           22 Charlotte, NC                              1.189,950      l.D'~             1        Solid Fallh-8a!l9d MtL
           23 Pittsburgh                                 1.160,220      1.01%             1          NOT KEY MARKET
           24 Ralelgh-Ourham-Fayetteville. NC            1.153,580     l.01%              1        Solid Fallh.Sa£Od MkL
           25 Penland, OR                                1,143,670      l.00!(            1          NOT KEY MARXET
           26 Baltimore, MD                              l.119,480     0.98~'             0          NOT KEY MARKET
          27 Indianapolis                                1,086,310     0.95%              1          NOT KEY MARXET
          28 San Diego-Oceanside                         1,065,70a     0.931'             1          NOT KEY IU.RKET
          29 Nashville, TN                               1,011,570     0.885'             1        Solld Fallh&sad MkL
          30 Hartford-New Haven                            963,950     0.84%           0             NOTKEYUARKET
          31 Son Antonio, TX                               938,650     0.821'          0             NOT KEY MARKET
          32 Columbus, OH                                  920,740     0.80%              I          NOT KEY MARJ<Er
          33 Kansas City, MO- KC Kansas                    919,020     O.BO"           1            NOT KEY MARKET
          34 Salt lake-Ogden·Pmvo                         916,960      0.80%           1          Solid F•llh.e.isad Mkt.
          35 Milwaukee, Wl                                695,700      o.1r..:         1            NOT KEY MARKET
          36 Cinclnnatti, OH                              863,SOD      0.75"           0            NOT KEY MARKET
          37 Greenvllle·i\shevllle·Span.                  845.990      0.741'          1            NOT KEY MARKET
          38 West Palm Beach, Fl                          82•,920     0.7Zll           0            NOT KEY MARKET
          39 Austin, TX                                   771.210     0.67"            I            NOT KEY IJARJ<ET
          40 Las Vegas                                    757.840     0.66, l         0             NOT KEY MARKET
          •1 Oklahoma City, OK                            722.140     0.63:&           1          Solld Fallh-Ba""d Mkt.
          42 Norfolk/ Pons mouth I Newport News           717,170     0.63"           0             NOTKEYMARKET
          43 Harrisburg/ Lancaster/ Lebanon/York          715,110     0.62%           2           Solld Fallh.S.sod MkL
          44 Grand Rapids/ Kalamazoo I Battleaeek        709.670      0.62"           1           Solld Fallh.S8&ed Mkt.
          45 Birmingham /Tuscaloosa, AL                  696,380      0.6H'           1           Solid Fallh.Samd MkL
          46 Greensboro I Winston·Salem                  690.050      0.60%           1           Solld Fallh.Saood Mkl
          47 Jacksonville, Fl                            688,SDO      0.60%           0             NOT KEY MARKET
          49 Albuquerque I Sant• Fe, NM                  677,590      0.59~           0             NOT KEY MARKET
          49 loulsvllle, KY                              662,170      0.58':1         1           Solid Falth-Baoed Mkt.
          so New Orleans, LA                             641,620      0.56':1         0             NOT KEY MARKET
          Sl   Memphis.TN                                •33.030      055"            0             NOT KEY MARKET
          54 Fresno-Vl5alia, CA                          573,lSO      0.50!(          0           Solld Falth&cod Mk!.
          SS Richmond - Petersburg. VA                   564,510      0.49'1          0           Solld Fallh.flasod MkL
          56 Wilkes Barre /Scranton/ Allentown           554,660      0.48"           1           Solid Fa1Ut.Sa5'1d MkL
          62 Knoxvlllc, TN                               514,610      0 ..45~'        1           Solld Fallh-Bacod Mkt.
          63 lto:J:lngton, KY                            479,11120    0 .42"          0           Solid Fallh&5"d Mkt.
          66 Wichita I Hutchinson                        439.760      0.3811          0           Solid Falll!.fl.asod Ml<L
         101 Fayettcville-Rogers-Sprfncdale              304,670      0.27'!          1           Walmart - SAMS H.Q.

     "                                                 88.820.850 76.44"            64
 Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 40 of 85




 Exhibit "B"


 Getting Grace
  Planned for March 23, 2018 Theatrical Launch - So+ Screens

                                                                VENDOR OR
 TYPE { w      I   Issue Date & On-Sale Date}                     AGENCY                 TOTAL
 KEY ART & ADS/ CREATIVE (Graphics)                              Oleum Rain                 $1,250
 MPAA Film Rating                                                MPAA/CARA                  $2,500
 TRAILER & TV EDITORIAL                                          Oleum Ra i n                 $500
 TRAILER NARRATION                                                WME/SAG                     $825
 TRAILER MUSIC LICENSES                                        Various       I   Allow          $0
 TRAILER MIX/ COMPLETION ON 2k                                    Fllmworks                   $500
 DCP Trailer Drives (60)                                         Filmworks                  $1,500
 DCP Feature Conversion                                           Filmworks                 $2,500
 DCP Release Print Drives   I with Key Codes {60)                  Deluxe                   $7,500
 DISTRIBUTION OF TRAILERS TO THEATERS                          Various/ Allow                 $400
 DISTRIBUTE DCP FEATURE MASTERS TO THEATERS                    Various      I    Allow        $930
 VPF FEES (Oned i m, Dolby, DOP) -60+ theatres launch          Average at $725             $43,500
 PRINT POSTERS (2,000 Lobby}                                     Roark Press                $1,880
SHIP POSTERS (UPS} TO ALL 1st & 2nd TI er LOCATIONS            Various/ Allow                $960
GIANT BANNERS- NY, LA, Oil, DFW- 20 locations                Pengtool Graphics              $2,800
OUTBOUND FREIGHT FOR WALL BANNERS                               UPS I Various                $700
SELF-DISPLAYING FLOOR MERG!ANDISERS (30 X 84) - 50           Sticke rs & Banners            SS.750
                                                              Various    I       Allow


DISTRIBUTION OFFICE GENERAL BOOKING COSTS                     Various    I       Allow     $19,500
NATIONAL P.R. COORDINATION TEAMS                                  Jodie-PR                 $10,000
NYC TALK SHOWS ALLOW -Hotel, Flights, M i sc.                 Various    I       Allow     $3,350
PUBLIOTY MATERIALS/ POSTAGE/ SCREENINGS                       Various/ Allow               $1,500
INTERNET PUBLIOTY CAMPAIGNS                                   Various    I      Allow
ADDL WEB WORK & DIRECT MAILINGS                               Various   I       Allow




EXHIBITOR EMAILS/ SOCIAL/ BANNERS                             Various   I    Allow        $14,500
LEASE & DECORATE TOUR BUS/ 4-Weeks / 24 Stops                  BUS TOUR EST.              $10,000
BUS DRIVER/ ASSISTANT/ DAN ROEBUCK Fees for Tour              BUS TOUR EST.               $22,SOO
FUEL (allow $100 I Day)/ MEALS (allow 3 X $SO I Day)          BUS TOUR EST.                $7,000
HOTELS - 2- rooms / 28 nights/ Allow $80 per night average    BUS TOUR EST.                $4,480
REGIONAL PROMOTIONS DIRECTORS (27 locatl ons / $300 ea        BUS TOUR EST.
PRO-QIRISTIAN TARGETED PROMOTIONS




TOTAL OF INITIAL MARKET OPENING COSTS
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 41 of 85




   Exhibit "C" - Estimated Video Sell-In by Key Accounts


   Getting Grace
   JULY 2018 SONY Home Video/ SEPT. 2018 NelfliK Streaming
   Elfccthe Walmart " E-.etyday Low Prtcing DVD; $12.96 / Blu-Ray: S17.96


                                                    LOW-END                                        FORECAST                                                 GOAL LEVEL
                                                              Avg.                                               Avg.                                               Avg.
                                          Units               Cost              Sub-total      Units             Cost               Sub-total     Units             Cost              Sub-total
  AEC I Super D 'Atiolsalo (DllO)             200         s     s.9e        s        1.795        300        s     0 .91J       s       2.5S4        400        s     8 .98       s       3 .592
  AEC I Sup or D Wholes (Blu-Ray)                50       s    10.98        s          ~49         iS        s    10.98         s         824        100        s    10.90        s        1,098
  Conada(Dlltl)                             4 ,500        $     6.98        s      31.410       6,500        s     6 .99        s      45,370      8,500        s     6.98        s      59.330
  Cenada (Blu·Ray)                           ·500         $     8.98        s        5 ,388       900        $     8.98         5       8,062      1,200    s         8.98        s      10,776
  Nnamn.com (0\/0)                           350          $     B.98        s       3 ,143        500    s         8 .96        s       4,490        700    s         8 .98       s       6,286
  l>m~>cn.com     (Blu-R<1y)                     75       ~     9.91J       s          749        126    s         9.96         $       1,248        175    s         9.90 $              1,747
  Bakor& Taylor(D\.PJ                        200      $         9.98        s        1,996        JOO    5         9 .98        s       2,gg4        400    s        9.98         s       3 ,992
  Baker & Taylor !Blu·Ravl                       50   $        10.98        s         549          75    5        10.98         $         024        100    s       10.98         s       1.098
  Barnes & Noblo {DVD)                       900      s         6.98        :;      8.082       1.200    $         6 .96        s      10,776      1,600    s        6.98         s      14,368
  Barnes & Noble (Blu-Ray)                   200      s       10.98         s       2,196         300    5       10.96          s       3,294        400    s       10.98         s       4 ,392
  Oest8uy(DllUJ                              900      s        6.90         $       6 ,202      1,800    s         0.91J        s      12,564      2.700    s        6.90         s      16.046
  Bast Buy (Blu-Ray)                        1,000     s        9.9D         s      17,964       2 ,400   :i;      9 .90         5      23,952      3 ,600   ~        9.98         s     35,920
  Ingram Misc.{DVD)                          300      s        7.96         s       2.394         51JO   s        7.98          s       3 ,990       800    $        7 .98        s       6 .384
 Ingram Misc. (81u·Ray)                      100      s        9.98         s         598         200    s        9,98          s       1.996        300    s        9.98      s          2.994
 K-Mart(D\/O)                              4 ,000     s        7.98         s      31,920       B,000    s        7 .98         s     63,840      12,000    s        7.98      s        95,760
 K·Mart (Blu·Roy)
 Ktogorn I KeyGrccory(DVO Rentals)
                                             -
                                          10.000
                                                      5
                                                      $
                                                               9.98
                                                               8.98
                                                                            s
                                                                            s
                                                                                      -
                                                                                   89,800
                                                                                                1.500
                                                                                              20.000
                                                                                                         s
                                                                                                         s
                                                                                                                  9.98
                                                                                                                  8 .98
                                                                                                                                s
                                                                                                                                $
                                                                                                                                       14.970
                                                                                                                                     170,600
                                                                                                                                                   3 ,000
                                                                                                                                                  35,000
                                                                                                                                                            s
                                                                                                                                                            s
                                                                                                                                                                     9.98
                                                                                                                                                                     8 .08     s
                                                                                                                                                                                  s     29,940
                                                                                                                                                                                       314,SDO
 Midwest Tape (OW)                           300      $        8.96         $       2 ,694       500     s        8 .98         $       4 .490     1,000    s        8 .98 $              8.980
 Mdwcsl Tape (Blu·Ray)                       100      $       10.90         s       1.098        175     s       10.96          s       1,922       25D     s       10.98      s          2 ,745
 Nelflix(DVD)                                300      s        6.00         s       1,800        SOD     s        6 .00         $       3,000      1,000    s        G.00 $               fl.DOD
 Nolfll• (Blu·Ray)                           100      s        8.00         s         800        1i5     s        8 .00         $       1,400       250     s        B.DO     s           2.000
 Redbox(O\/O)                             23,500      $        3 .85        s     90.4i5      35,000     s        3 ,85         s    134.750     55.000     s        3.85     s        211,750
 RedboK(Blu-Ray)                             -        s        4 .50    s             -
                                                                                      .
                                                                                               4.000     s        4.SO      5         18.000       6,000    s        4.50     s         27.000
 SAMS Clubs (DI/DJ                           -        s        7.96     s                     10,000     s        7 .98     s         79,800     15,000     s        7.98     s        119,700
 Targct(DW)                                3,500      s        i ,98    s         27,930       6,000     s        7.98      s         47,860      9 ,000    s        7 .98    s         71,820
 T.:zroot (Blu-ROly)                         -        s       9 .98     $             -        1.600     s        9 .98     s         15,968      2ADO      s        9.99     s         23,952
 Transworld (D\Al)                          400       s       8 .98     s          3 .592        800     s        6.98      s          7.184      1.200     s        8.98     s         10.776
 Transworrd (Blu-Ray)                       100       s       11.96     s          1,198         200     s       11.96      s          2,396        300     s       11.98     s          3,594
 W•~Mart(DVO)                            36,GOO       s       7 .25     s        279.650      48.000     s       7 .25      s        3~8 .000    GG,200     s        7.25 s            479.950
 W;>l·Mo~ (Blu·R"y)                       6 ,000      s       8.85      s         53,100       9,000     s       8 .85      $         79,650     12.000     s       8.85      s        tOG,200


 GROSS VIDEO UNfTS                        91.n5                         $ 628.610             152.850                       $ 1,066,977          230,375                      $1,610,502


LESS RETURNS RESERVE (25%)                                              $ (157,152)                                         $ (267.244)                                       s (402,625)
OTHER VIDEO-ON-DEMAND TRANSACTIONAL                                     s 180,000                                           s       2~0.000                                   $       360,000
LESS HH FEE (20%)                                                       s (130.291)                                         s       (208.345)                                 s (313.575)
LESS BASE VIDEO MARKETING COSTS -                                       s        (25,000)                                   s        (25.000)                                 s        (25.00D)
LESS VIDEO CONSUf'IJ:R MARKETING -                                      s        (16 ,355)                                  s        (30,570)                                 s        (46.075)
LESS REPUCA T/ON I FRE/Gffr                                             $        (05,351)                                   s       (142.151)




IADD-IN SONYT.V. REVENUES                                               s        90,00J                                     s       150,000                                   s iso.IXXl I
             Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 42 of 85




  EXHIBIT "D" - Video Launch Costs & Costs of Video Goods


                           Manufacturing and Shipping Cost of Goods Sold

        o    Current Replication Rates from Signature Media Services, Inc., Valencia, CA, based on
             initial order of one-hundred-thousand (100,000) units of DVD-5 Format

        •    SONY D.A.D.C. Replication Rates are comparable (within 10% more ar Jess}


 Replication with four color art, top spine and black Amaray case with
 Shrink wrap. $0.51 each.                                                     $51,000

 0-Card @ $0.095 each.                                                        $ 9,500

 White Amaray case. Add $0.05 each.                                          $ 5,000

 Freight. Assume 80,000 palletized at average of $290/pallet
 Shipping to four locations.                                                 $ 5,800
 Assume 20,000 units in 30 count boxes to miscellaneous locations            $ 6,000

 Canadian Customs brokers. Assume two shipments.                             $    400


 Red Box Spindled discs. Assume 40,000 units @ $0.23 each                    $   9,200



    •       Current Replicatian Rates from Signature Media Services, Inc., Valencia, CA, based on
            initial order offifty-thousand (50,000} units of standard BLURAY Format

Replication with four color art, BD box with shrink wrap and
Top spine. With proof and AACS Certificate charges.                          $67,150

Freight. Assume One-half of DVD freight and no separate customs
and lower weight per disc.                                                  $ 5,500


Note: Replication pricing subject to changing market conditions and quantities ordered; freight
rates also subject to variance based on fuel prices, urgency of delivery and weather factors. The
purpose of these rate estimates is to provide Licensor with a basis to understand the costs for the
release of the Picture onto home video formats following the Picture's theatrical release.
     Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 43 of 85




Exhibit "E"


       Getting Grace
       International Sales Ranges - By Territory

                                                           LOW           FORECAST              GOAL           POTENTIAL
       Africa           Consolidated Distrib.          s     1,000 $           1,400 $            1,750       s     2,250
       Africa           Niaeria                        $     1,000 $           1,400 $            l,750 $           2,250
       Africa           South Africa                   s     3,000       s     4,200 $            5,250 $           6,750
       Asia             China                          $    50,000 $         150,000 $          150,000 $         250.000
       Asia             Hong Kong                  $         1,500 $           2,100 $            2, 625 $          3,375
       Asia             India                      $         3,000 $           4,200 $            5,250 $           6,750
       Asia            Japan                       $        15,000 $          21,000       $     26,250 $          33,750
       Asia             Pakistan                   $         1,000 $          1,400 $             l ,750  s         2,250
       Asia             Russia                     $        10,000 $         14,000 $           17, 500   $        22,500
      Asia             South Korea                 $        10,000    $      14,000        s    17,500    s       22,500
       Eurooe          Baltic States               s         l,500    $       2,100 $            2,625    $        3,375
       Europe          Belgium                     $         3,000   s        4,200 $            5,250    $        6,750
       Europe          Bulciaria                   s         2,000   s        2,800 $            3,500    $        4,500
      Emooe            Czech Reoublic              s         2,000   s        2,800        s     3,500    s        4,500
      Eurooe           France                      $        20,000 $         28,000 $           35,000    s       45,000
      Eurooe           Germanv I Austria           s        30,000   s       42,000 $           52,500    s       67,500
      Europe           Greece                      s         1,500 $          2,100        s     2,625    $        3,375
      Europe           HunQarv                     s         1,500 $          2,100    $         2,625    $        3,375
      Eurooe           llalv                       $        15,000 $         21,000    $        26,250    $       33,750
      Europe           Netherlands                 $         7,500 $         10,500    $        13,125    s       16,875
      Eurooa           Portugal                    $         5,000 $          7.000    s         8,750    s       11,250
      Europe           Romania                     $         1,000 $          1,400    $         1,750    s        2,250
      Europe           Serbia                      s         1,000 $          1,400    $         1,750    s        2,250
      Eurooe           Slovakia                    $        1.000    $        1.400    $         1,750    $        2.250
      Europe           Soain                       $       15.000    s       21,000    $        26,250    $       33,750
      Europe           United Kincidom             s       20,000    s       28,000    s        35,000    $       45,000
      Eurooe           YuaoslaV-States             s        2.000    s        2.800 ·$           3,500    s        4,500
      Latin America    Central America             s        5,000    s        7.000    s         8,750    s       11.250
      Latin America   Mexico                       s       10.000    s       14,000    s        17,500    s       22.500
     Middle East      Middle East I North Africa   $        2,500    $        3,500    $         4,375$            5,625
     Middle East      Turkey                       $        2,000    $        2,800    $         3,500$            4,500
     Pacifica         Australia                    $        7,500    $       10,500    s        13,125$           16,875
     Pacifica         Indonesia                    s        2,000    s        2,800    $         3,500$            4,500
     Pacifica         Philippines                  $        2,000    s        2,800    s        3,500 $            4,500
     Pacifica         Singaoore-Malavsia           $        2,000    s        2,800    $        3,500 $            4,500
     Scandinalfia     Denmark                      $        3,000    $       4,200     $        S,250 $           6,750
     Scandinaliia     Finland                      s        1,000    s       1,400     s        1,750     $       2,250
     Scandinaliia     Iceland                      $        1.000    $       1,400     $        1,750     s       2.250
     Scandinaliia     Norway                       s        3,000    s       4,200     s        5,250     $       6,750
     Scand!nallia     Sweden                       s        3.000    s       4,200     s        5,250     s       6,750
     South America    Araentlna-Uruauay            s        2,000    s       2,800     s        3.500     s       4,500
     South America    Brazil                       $        3,000    $       4,200     $        5, 250    $       6,750
     South America    Chile                        $        1,500 $          2.100     s        2,625     $       3,375
     South America    Colombia                     $        1,500 $          2,100     $        2,625     s       3.375
     South America    Peru                         s        1,500 $          2,100     $        Z,625     s       3,375


                                                   $ 278,000 $ 469,200 $ 549,000 $ 763,000
        Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 44 of 85




Exhibit "F"



      Getting Grace
      Morch 23 USA Theatrical/ July, 2018 SONY Home Video & TVOD /Sept., 201.BNetjlix SVDD


      Sales Ranges & Profitability Analysis

      INTERNATIONAL SALES                                 Low-End             Forecast           GOAL            Potential
     Gross International Sales licenses                  $ 278,000 $ 469,200 $ 549,000 $ 763,000
     Less Sales Agency's International Fee (20%)         $ (55,600) $ (93,840) $ (109,800) $ (152,600)
     Less Intl. Marketing & Ads Costs                    $ (15,000) $ (20,000) $ (25,000) $ (30,000)
     NET PRODUCER'S INTERNATIONAL                     $     207,400      $     355,360     $     414,200     s     580,400


      DOMESTIC THEATRICAL                                 low-End            Forecast           GOAL         Potential
      Number of PRINTS/ DCP 's                                      BS              100                150              200
      Total Number of PlAYDATES                                 100                 120                180              250
      GROSS BOX OFFICE                                     S26S,OOO            $420,000          $900,000        $1,500,000
      Net After Theatre's Share (40%}                     $106,000            $168,000         $360,000          $600,000
      Less HHSE Theatrica I Fee (20%]                      ($21,200)           ($33,600)        ($72,000)        ($120,000)
      Less Prints & Ads (Cash, Terms & Darter)            ($200,000)         {$220,000)        ($250,000)        {$300,000)
      NET PRODUCER'S THEATRI CAL                         ($115,200)          ($85,600)          $38,000      $180,000


     DOMESTIC VIDEO                                      LOW-END             FORECAST           GOAL         POTENTIAL
     lst Wave NET (see Exhibit" D" sell-in sheet)    $ 482,400           $ 785,665 $1,433,226 $1,791,533
     2nd Wave Sell-Thru Units Shipped                        50,000              75,000           100,000          150,000
     2nd Wave Sell-Thru Units Avg. Wholesale                  $4.50               $4.50             $4.50            $4.50
     3rd WaveSell-Thru Units Shipped                         20,000              30,000           40,000            60,000
     3rd Wave Sell-Thru Units Avg. Wholesale                  $3.05               $3.05             $3.05            $3.05
     Addi. Net Transaction V.O.D. (VODwiz, VUDU}            $40,000            $65,000           $90,000          $140,000
     GROSS VIDEO, 2nd & 3rd Waves                    $     326,000       $ 494,000 $ 662,000 $ 998,000
     Less Returns (15-25% for appllcable forms)           ($65,200)           ($98,800)        ($132,400)    ($199,600)
     less HHSEVideo Fee-2nd & 3rd Sales Wave              ($55,420}           {$83,980)        ($112,540)    ($169,660}
     2nd & 3rd Wave Replication & Freight Costs           ($49,000)           ($73,500)         ($98,000)    ($147,000)
     NET PRODUCER'S VIDEO                                $638,840 $1,023,385 $1,752,286 $2,273,273

     TOTAL "NET" THEATRICAL & PKGD GOODS             $ 523,640 $ 937,785                $1,790,286 $2,453,273
     ADD-IN SONY NETFtll< DEAL                       $ 200,000           $    200,000   $ 247,500 $ 412,500
     Sony Fee on Netjlix                            IS (40,oooil s            (40,oooJI    s(49,500)1 $ (82,500)
     HHSE Fee on Netflix                            IS      (8,960)j $         (8,960)1 $ (13,600)1 $ (22,560)




    NOT£: DOES NOT INCLUDE "WORLD TELEVISION PREMIERE" SALE (HALLMARKIFAMILYCHANNEL)
       Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 45 of 85




 Exhibit "G 11 - Terms & Corporate Promissory Note for P&A Loan

                       GETTING GRACE, LLC. - HANNOVER HOUSE, INC.


                                         PROMISSORY NOTE



 PRINCIPAL SUM FUNDS AMOUNT:                          Two-Hundred-Thousand Dollars
                                                      (USD $200,000)

                                                     December 30, 2017
Hannover House, Inc. and Medallion Releasing, Inc.
300 N. College Ave., Suite 311
Fayetteville, AR 82801
Attn: Eric F. Parkinson, C.E.O.
Tel. 479-521-5770 I Direct 818-481-5277
Email: Eric@Hannover House.com
(Referred to herein jointly and severally as "B01Tower  11
                                                             )




Gelling Grace, LLC
(Referred to herein as "Creditor")

This Promissory Note is being issued by Borrower in respect of the tenns of the agreement between
Borrower and Getting Grace, LLS ('"GG") for the distribution by Borrower of the teature film,
"GETTING GRACE" (the "Picture") in the territory of North America (the "Territory"), in all
applicable media. While both Creditor and Borrower believe that revenues from the distribution of
the Picture in the Territory should be sufficient to Cully pay this Promissory Note in a timely manner,
Borrower agrees to pay or cause to be paid to Creditor, in a timely manner, the full amounts due at the
maturation of this Promissory Note should collection revenues as from the distribution of the Picture
result in any shortfall and balance due to Creditor at the end of the Term of this Promissory Note.

Upon demand by Creditor, Hannover House, Inc. and Medallion Releasing, Inc., Uointly and
severally, "Borrower") promise to promptly pay to the order of Creditor, in lmvful money of the
United States of America, at its office indicated above or wherever else Creditor may specify in a
writing delivered to Borrower, the amount as may be required upon maturation of this Promissory
Note, to fully retire all remaining balances to this Promissory Note. This agreement (including all
renewals, extensions or modifications hereof) shall be referred to as the "Note".

       1.             Principal. The principal amount of this Note is two-hundred-thousand dollars
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 46 of 85




 (USO $200,000) ("Principal"), which shall be paid by Creditor Lo Borrower as follows: $50,000 within
 live (5) business days of execution of this Promissory Note or Dec. 18, 2017, whichever shall occur
 first; a second payment of$50,000 on or before Jan. 31, 2018; a third payment of $50,000 on or before
 March I, 2018 - and additional sum estimated at $50,000 to be paid directly by GO to vendors and for
 costs associated with the Bus Tour as described in the representation agreement. This Note shall have
 a one ( 1) year maturation date and shall be paid in full on or before December 30, 2018. including
 Principal. all accrued interest and the applicable Investment Advisory Fee ("JAF") due to Creditor as
 described below.

         2.            Interest Rate. Interest shall accrue on the unpaid principal balance of this Note
                       at a per
 annum rate equal to seven percent (7%) (the "Jntcrest Rate").

         3.                    Investment Advisory Fee -Creditor shat I be entitled to an Investment
 Advisory Fee ("IAF") of sixteen-thousand dollars (USO $16,000) in consideration of Creditor's costs
 associated with the issuance and funding of this Note. as well as for advisory consultation to be
 provided to Borrower with respect to Borrower's obligations under this Note and under the Sales
 Agency Agreement with GO for the Picture.

        4.      Interest and Fcc(s) Computation. Interest and fees, if any, shall be computed on the
basis of a 360-day year for the actual number of days in the applicable period ("Actual/360
Computation"). The Actual/360 Computation detennines the annual effeclive interest yield by taking
the stated (nominal) rate for a year's period and then dividing said rate by 360 to determine the daily
periodic rate to be applied for each day in the applicable period. Application of the Actual/360
Computation produces an annualized effective rate exceeding the nominal rate.

         5.     Application of Payments. Monies received by Creditor from any source for application
toward payment of the Obligations shall be applied first to all of Creditor's reasonable expenses
incurred to enforce or collect any of the Obligations, then to accrued interest. then to the IAF and
then to principal. If a Default occurs. monies may be applied to the Obligations in any manner or
order deemed appropriate by Creditor.

        If any payment received by Creditor under this Note is rescinded, avoided or for any reason
returned by Creditor, the returned payment shall remain payable as an obligation of the Borrower
under this Note as though such payment had not been made.

        6. Security Interest. Creditor shall be authorized to file and otherwise record a U.C.C.
Security Interest in and to all of the revenues to be derived from the distribution of the Picture by
Borrower (''Security Interest"), which Security Interest shnll be entitled to survive until such time that
the Principal, applicable interest and IAF shall have been fully and indefeasibly paid to Creditor. To
the fullest extent possible and utilizing best efforts to enforce, Borrower sh.all instruct all licensors,
sub licensors, customers. purchasers, exhibitors and distributors of the Picture in the Territory to
designate all revenue payments to a specially designated and segregated bank account ("Collections
        Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 47 of 85




  Account") for the benefit of Creditor. The Col1ections Account shall be maintained by IBERIA bank
  Trust Department Attn: Chris Howe. Senior Vice President, 706 South Walton Blvd, Bentonville
  AR, 72712 ..


         7.     Definitions. The term "Obligations", as used in this Note, refers to any and all
  indebtedness and other obligations under this Note.

          8.      Attorneys' Fees and other Collection Costs. Borrower shall pay all of Creditor's
 reasonable expenses incurred to enforce or collect any of the Obligations including, without
 limitation, reasonable attorneys' fees and expenses, whether incun-ed without the commencement or a
 suit, in any trial, arbitration. or administrative proceeding, or in any appellate or bankruptcy
 proceeding.

         9.      Usury. If at any time the effective interest rate under this Note would, but for this
 parngraph, exceed the maximum lawful rate, the effective interest rate under this Note shall be the
 maximum lawful rate, and any amount received by Creditor in excess of such rate shall be applied to
 principal and then to fees and expenses, or. if no such amounts are owing, returned to Borrower.

          10.      Default. If any of the following occurs, a default ("Default") under this Note shall
 exist; (i) failure of the Borrower to pay the Note when due plus the ten (I 0) calendar day cure period
set forth herein; {ii) failure of the Borrower to observe any term, covenant. warranty. or agreement
contained in this Note unless such failure is cured within 10 calendar days of receipt by the Borrower
of written notice from the Creditor of such event of Default; (iii) the filing of any voluntary or
involuntary bankruptcy, reorganization or insolvency, or the appointment of a receiver for the
Borrower; (iv) the Creditor determines in good faith, in its sole discretion, that the prospects for
payment or performance of the Obligations are impaired or there has occurred a material adverse
change in the business or prospects of Borrower, financial or otherwise; or (v) Eric Parkinson is not
actively involved as a senior executive for the Bon-ower for a period of thirty consecutive (30) days.

         11.     Remedies upon Default. Upon occurrence of an event of Default, subject to any cure
 period specified herein, the Creditor may, by written notice to the Borrower, declare the total unpaid
 principal, accrued interest and IAF immediately due and payable. No delay by Borrower in exercising
any power or right will operate as a waiver of such power or right, nor will any single or partial
exercise of any power or right preclude any other future exercise of such power or right. In the event
that Borrower fails to promptly remit to Creditor the amount of a meritorious and W1Cured demand,
including the lAF. then Creditor shall be entitled to enter a Consent Judgment against Borrower. and
enjoy all of the rights and remedies available as the holder of a Consent Judgment. including, but not
limited to, the right to demand that if Borrower is unable to promptly pay Creditor in cash, that
Borrower would be obligated to issue freely-trading stock shares in Hannover House, Inc. (OTC:
HHSE). or any publicly-traded successor to Hannover House, Inc., in the amount of the Consent
Judgment ("Stock Conversion Option"). The determination of the quantity ofHHSE or successor
stock shares that Creditor would be entitled to receive in this instance shall be calculated based upon
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 48 of 85




 the Volume Weighted Average Price of the HHSE shares during the prior ten (I 0) trading days for
 that equity, commencing from the date of demand by Creditor for the payment by Borrower under
 this Note. Creditor is under no obligation to exercise the Stock Conversion Option in the event of an
 uncured default by Borrower. and Creditor may demand payment in cash.

         12.     Waivers and Amendments. No waivers, amendments or modifications ol"this Note
 shall be valid unless in writing and signed by an officer of Creditor. No waiver by Creditor of any
 Default shall operate as a waiver of any other Default or the same Default on a future occasion.
 Neither the failure nor any delay on the part of Creditor in exercising any right, power, or remedy
 under this Note shall operate as a waiver thereof, nor shall a single or partial exercise thereof
 preclude any other or further exercise thereof or the exercise of any other right, power or remedy.

         The Borrower waives presentment., protest, notice of dishonor, demand for payment, notice of
 intention to accelerate maturity, notice of acceleration of maturity, notice of sale and all other notices
 of any kind. Further, each agrees that Creditor may extend. modify or renew this Note for any period.
 and grant any releases, compromises or indulgences related to the Note, all without notice to or
 consent of the Borrower without affecting the liability of Borrower under this Note.

         13.    Miscellaneous Provisions.

        (a)      Assiunment. This Note shall inure to the benefit of and be binding upon the parties
and their respective heirs, legal representatives, successors and assigns. Creditor's interests in and
rights under this Note are freely assignable, in whole or in part, by Creditor. Borrower shall not
assign its rights and interest hereunder without the prior written consent of Creditor. and any attempt
by Borrower to assign without Creditor's prior written consent is null and void. Any assignment shall
not release Borrower from the Obligations.

         (b).    Representations. Borrower represents that Borrower (i) is a duly organized and legal
entity (ii) has the power and authority to own its properties and assets .and to carry on its business as
now being conducted and as now contemplated; and (iii) has the power and authority to execute,
deliver and perform, and by all necessary action has authorized the execution, delivery and
perfom1ance of, all of its obligations.

        (c)    Applicable Law. This Note shall be governed by and construed undt!r the laws oflhe
state of New York without regard to that state's connict oflaws principles. Jurisdiction and Venue for
any action or proceeding with regard to this Promissory note shall be Washington County. Arkansas.

        (d)     Severabilitv. ff any provision of this Note shall be prohibited or invalid under
applicable law. such provision shall be ineftective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the remaining provisions of this
Note. This is an integrated agreement and document and this Note, and other documents specifically
referenced herein, and any written amendments signed by both parties which may be added shall
                 Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 49 of 85




constitute the entire agreement between the parties and, except as expressly provided herein, no other
statement, promise, warranty or representation, whether written or verbal has been re)jed upon by the
parties.

           (e)  Notices. Any notices to Borrower shall be sufficient! given, if in writing and mailed
or delivered to the Borrower's address shown above or such other address as provided hereunder, and
to Creditor, ifin writing and mailed or delivered to the address shown above or such other address as
Creditor may specify in writing from time to time. In the event that Borrower changes Boffower's
address at any time prior lo the date the Obligations are paid in full , Borrower agrees to promptly
give written notice or said change of address by registered or certified mail, return receipt requested,
all charges prepaid.

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has caused this Note
to be executed.

Borrower:

1'8neer ~e                and   Med:~n Releasing, lnc.

           /(/-     :_/I----'--'
Eric Parkinson, C.E.0.


Acknowledged and .
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 50 of 85




  Exhibit "G-1" -Terms & Corporate Promissory Note for P&A Loan

                        GETTING GRACE, LLC. - HANNOVER HOUSE, INC.



                                         PROMISSORY NOTE



 PRJNCIPAL SUM FUNDS AMOUNT:                          Four-Hundred Fifty Thousand Dollars
                                                      (USD $450,000.)

                                                      December 30. 2017
 Hannover House, Inc. and Medallion Releasing, Inc.
 300 N. College Ave., Suite 311
 fayetteville. AR 82801
 Attn: Eric F. Parkinson, C.E.O.
 Tel. 479-521-5770 I Direct 818-481-5277
 Email: Eric@HannoverHouse.com
 (Rcfen-ed to herein jointly and severally as "Borrower")

Getting Grace, LLC
(Referred to herein as ·'Creditor")

This Promissory Note is being issued by Borrower in respect of the tem1s oflhe agreement between
 Borrower and Getting Grace, LLS C'GG") pertaining to the Minimum Guarantee being promised in
exchange for rights to distribute by Borrower the feature film, aGETTING GR.ACE" (the "Picture")
in the territory ofNorth America (the ·Territory"), in all applicable media. While both Creditor and
Borrower believe that revenues from the distribution of the Picture in the Territory should be
sufficient to fully pay this Promissory Note in a timely manner, Borrower agrees to pay or cause to be
paid to Creditor. in a timely manner, the full amounts due at the maturation of this Promissory Note
should collection revenues as from the distribution of the Picture result in any shortfall and balance
due to Creditor at the end of the Tem1 of this Promissory Note.

Upon demand by Creditor, Hannover House, Inc. and Medallion Releasing, lne., Gointly and
severally, "Borrower") promise to promptly pay to the order of Creditor, in lawful money of the
United States of America, at its office indicated above or wherever else Creditor may specify in a
writing delivered to Borrower, the amount as may be required upon maturation of this Promissory
Note. to folly retire all remaining balances to this Promissory Note. This agreement (including all
renewals, extensions or modifications hereof) shall be referred to as the "Nole".
        Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 51 of 85




         l . Principal.   The principal amount of this Note is Four-Hundred Fifty thousand dollars

  (USD $450,000) ("Principal"), which has been paid in the production of the film Getting Grace. This
  note represents the combined Minimum Guarantee payment from Borrower to Creditor. This Note
  shall have a one (l) year maturation date and shall be paid in full on or before December 30, 2018,
  including Principal, all accrued interest and the applicable Investment Advisory Fee ("IAF") due to
  Creditor as described below.

         2.      ntcrest Rate. Interest shall accrue on the unpaid principal balance of this Nole at a per

  annum rate equal to seven percent (7%) (the "Interest Rate").



         3..     Interest and Fee(s) Computation. Interest and fees. if any, shall be computed on the
 basis of a 360-day year for the actual number of days in the applicable period ("Aclual/360
 Computation"). The ActuaJ/360 Computation determines the annual effective interest yield by taking
 the stated (nominal) rate for a year's period and then dividing said rate by 360 to determine the daily
 periodic rate to be applied for each day in the applicable period. Application oftheActuaJ/360
 Computation produces an annualized effective rate exceeding the nominal rate.

           4.     Application of Payments. Monies received by Creditor from any source for application
  toward payment of the Obligations shall be applied first to all of Creditor's reasonable expenses
  incurred to enforce or collect any of the Obligations, then to accrued interest. then to the 1AF and
· then to principal. If a Default occurs, monies may be applied to the Obligations in any manner or
  order deemed appropriate by Creditor.

        If any payment received by Creditor under this Note is rescinded, avoided or for any reason
 returned by Creditor, the returned payment shall remain payable as an obligation of the Borrower
 under this Note as though such payment had not been made.

         .5.   Security Interest. Creditor shall be authorized to file and otherwise record a U.C.C.
Security Interest in and to all of the revenues to be derived from the distribution of the Picture by
Borrower ("Security Interest"), which Security Interest shall be entitled to survive until such time that
the Principal, applicable interest and IAF shall have been fully and indefoasibly paid to Creditor. To
the fullest extent possible and utilizing best efforts to enforce, Borrower shall instruct all licensors,
sub licensors, customers, purchasers, exhibitors and distributors of the Picture in the Territory to
designate all revenue payments to a specially designated and segregated bank account ("Collections
Account") for the benefit of Creditor. The Collections Account shaJI be maintained by IBERIA bank
Trust Department Attn: Chris Howe, Senior Vice President, 706 South Walton Blvd, Bentonville
AR, 72712 ..


        6.     Definitions. The term "Obligations", as used in this Note. refers to any and all
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 52 of 85




 indebtedness and other obligations under this Note.

          7..     Attorneys' Fees and other Collection Costs. Borrower shall pay all of Creditor's
 reasonable expenses incurred to enforce or collect any of the Obligations including, without
 limitation. reasonable attorneys' fees and expenses, whether incurred without the commencement of a
 suit, in any trial, arbitration. or administrative proceeding, or in any appellate or bankruptcy
 proceeding.

         8..     U surv. If at any time the effective interest rate under this Note would, but for this
 paragraph. exceed the maximum lawful rate, the effective interest rate under this Note shall be the
 maximum lawful rate, and any amount received by Creditor in excess of such rate shall be applied to
 principal and then to fees and expenses, or. if no such amounts are owing. returned to Borrower.

          9.      Default. If any of the following occurs, a default ("Default") under this Note shall
exist: (i) failure of the Borrower to pay the Note when due plus the ten (10) calendar day cure period
set forth herein; (ii) failure of the Borrower co observe any term, covenant, warranty, or agreement
contained in this Note unless such failure is cured within IO calendar days of receipt by the B01Tower
or written notice from the Creditor of such event of Default; (iii) the filing of any voluntary or
involuntary bankruptcy, reorganization or insolvency, or the appointment of a receiver for the
Borrower; (iv) the Creditor determines in good faith, in its sole discretion, that the prospects for
payment or performance of the Obligations are impaired or there has occurred a material adverse
change in the business or prospects of Borrower, financial or otherwise; or (v) Eric Parkinson is not
actively involved as a senior executive for the Borrower for a period of thirty consecutive (30) days.

          l 0.    Remedies upon Default. Upon occurrence of an event of Default, subject to any cure
  period specified herein, the Creditor may, by written notice to the Borrower, declare the total unpaid
 principal, accrued interest and IAF immediately due and payable. No delay by Borrower in exercising
 any power or right will operate as a waiver of such power or right, nor will any single or partial
 exercise of any power or right preclude any other future exercise of such power or right. In the event
 that Borrower fails to promptly remit to Creditor the amount of a meritorious and uncured demand,
 including the IAF, then Creditor shall be entitled to enter a Consent Judgment against Borrower, and
 enjoy all of the rights and remedies available as the holder of a Consent Judgment. including, but not
 limited to. the right to demand that if Borrower is unable to promptly pay Creditor in cash, that
 Borrower would be obligated to issue freely-trading stock shares in Hannover House, Inc. (OTC:
HHSE), or any publicly-traded successor to Hannover House, Inc., in the amoWlt of the Consent
Judgment ("Stock Conversion Option''). The detennination of the quantity ofHHSE or successor
stock shares that Creditor would be entitled to receive in this instance shall be calculated based upon
the Volume Weighted Average Price of the HI JSE shares during the prior ten ( 10) trading days for
that equity. commencing from the date of demand by Creditor for the payment by Borrower under
this Note. Creditor is under no obligation to exercise the Stock Conversion Option in the event of an
uncured default by Borrower, and Creditor may demand payment in cash.
        Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 53 of 85




         11.     Waivers and Amendments. No waivers. amendments or modifications of this Note
 shalI be valid unless in writing and signed by an officer of Creditor. No waiver by Creditor of any
 Default shall operate as a waiver of any other Default or the same Default on a future occasion.
 Neither the failure nor any delay on the part of Creditor in exercising any right, power, or remedy
 under this Note shall operate as a waiver thereat: nor shall a single or partial exercise thereof
 preclude any other or further exercise thereof or the exercise of any other right, power or remedy.

         The Borrower waives presentment, protest. notice of dishonor, demand for payment. notice of
 intention to ·accelerate maturity, notice of acceleration of maturity~ notice of sale and all other notices
 of any kind. Further, each agrees that Creditor may extend, modify or renew this Note for any period,
 and grant any releases, compromises or indulgences related to the Note, all without notice to or .
 consent of the Borrower without affecting the liability of Borrower under this Note.

         12.    Miscellaneous Provisions.

         (a)      Assignment This Note shall inure to the benefit of and be binding upon the parties
 and their respective heirs, legal representatives, successors and assigns. Creditor's interests in and
 rights under this Note are freely assignable, in whole or in part, by Creditor. Borrower shall not
 assign its rights and interest hereunder without lhc prior written consent of Creditor, and any attempt
 by Borrower to assign without Creditor's prior written consent is null and void. Any assignment shall
 not release Borrower from the Obligations.

         (b).    Representations. Borrower represents that Borrower (i) is a duly organized and legal
entity (ii) has the power and authority to own its properties and assets and Lo carry on its business us
now being conducted and as now contemplated; and (iii) has the power and authority to execute,
deliver and perfom1, and by all necessary action has authorized the execution, delivery and
performance of. all of its obligations.

        (c)    Applicable Law. This Note shall be governed by and construed under the laws of the
slate of New York without regard to that state's conflict of laws principles. Jurisdiction and Venue for
any action or proceeding with regard to this Promissory note shall be Washington Cotmty, Arkansas.

         (d)    Severability. lf any provision of this Note shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of such prohibition or
availability. without invalidating the remainder of such provision or the remaining provisions of this
e. This is an integrated agreement and document and this Note, and other docwnents specifically
referenced herein, and any wrillen amendments signed by both parties which may be added shall
constitute the entire agreement between the parties and, except as expressly provided herein, no other
statement, promise, warranty or representation, whether written or verbal has been relied upon by the
parties.

       (e)     Notices. Any notices to Borrower shall be sufficiently given, if in writing and mailed
             Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 54 of 85


or delivered to the Borrower's address shown abov or such >th r addrcs. ns provided h -r ·under, ~ nd
to Creditor. if in writing and mailed or delivered to the ad lrc"s shown abov(.; or such otl (; ~Jdclrt. Ha:,
Creditor may specify in writing from lim ·to time. In the event that I orro w •r C hanges Horni we;r'i-:
address at any time prior to the date the bligati ms <:lr ·paid in full , B >rrower agree:: to promptly
give written notice of said change of address by registered or certified mail return recc:ipt re::qui;;st:i..:.d,
all charges prepaid.

IN WITNESS WHEREOF Borrower on the day and year first above written, has caused this. Note
to be executed.




; A
Borrower:

                         •:•llion Releasing, Inc.




Eric Parkinson, C.E.O.
        Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 55 of 85




         Exhibit "H"
                            HANNOVER HOUSE, INC./ MEDALLION RELEASING, INC.
                             300 N. College Ave., Suite 311, Fayetteville, AR 72701


               NOTICE OF IRREVOCABLE ASSIGNMENT AND DIRECTION OF PAYMENT

                                         Dated as of December 15, 2017

 To:     TO BE ADDRESSED TO ACTUAL PURCHASERS/ CUSTOMERS & EXHIBITORS OF THE FILM.

 Re:     ANY AND ALL REVENUES or PAYMENTS DUE TO HANNOVER HOUSE, INC. OR MEDALLION RELEASING,
 INC. DERIVED FROM THE FEATURE FILM, "GETTING GRACE"


 Gentlemen - Reference is hereby made to that certain Loan Agreement ("Agreement") dated as of December
 18, 2017 between private lenders ("Creditor") with HANNOVER HOUSE INC. and MEDALLION RELEASING,
 INC., (referred to hereunder collectively as "Borrower") with respect to the assignment of revenues derived
from the release of the feature film property known as "Getting Grace" (the "Film"), which Borrower shall be
releasing to theatres, home video formats, video-on-demand and other applicable media in the territory of
the United States and Canada.


You are hereby instructed to remit to the attorney Client Trust Account specified below•. any and all payments
that would otherwise be due and payable to Borrower from the release of the Film until such time that you
receive written acknowledgement from Creditor or IBERIA BANK, that this letter of assignment and
irrevocable direction of payments has been satisfied or otherwise rescinded. Borrower may not unilaterally
rescind these payment directions unless acknowledged or otherwise confirmed in writing by Creditor or
IBERIA BANK. You are hereby instructed to remit all payments fort he Film, as such sums become due and
payable under the existing terms of your relationship with Borrower, made payable to Borrower, but remitted
to the address below:
                                 REMIT ALL PAYMENTS TO:
                                IBERIA BANK TRUST DEPARTMENT
                                Attn: Chris Howe, Senior Vice President
                                706 S. Walton Blvd., Bentonville, AR 72712

Borrower hereby warrants and represents that Borrower has not heretofore assigned, transferred or
otherwise disposed of the Payments otherwise payable to Borrower which are being assigned hereunder.

                                                                J
Very truly yours,



                                            Hannover House, Inc./ Medallion Releasing, Inc. ("Borrower")
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 56 of 85
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 57 of 85




  DRAFT. DRAFT • DRAFT.          DISTRIBUTION OF FUNDS Memorandum               DRAFT, DRAFT, DRAFT

  By and Between: Getting Grace LLC (Movie Maker), Hannover House (Initial Movie Distributor) and
                                               Random Media



 This is written to clarify understandings between the parties relative the relative positions regarding the
                  distribution of income from the distribution of the movie "Getting Grace".



    Getting Grace LLC., has an agreement with Hanover House to distribute the film Getting Grace to
                      Theatres and on video in an agreement dated December 19, 2017



   In an effort to access more channels of release, Hannover House made an agreement with Random
              Media, so that the film could be distributed through Sony Home entertainment.



   Hannover House agreed to split their income only from the movie distribution with Random House.
    Getting Grace has no financial obligation to Random Media except the portion promised out of
                  Hannover's percentage, agreed to in the December 19, 2017 agreement.

For efficiency of distribution the following is agreed to relative to the-distribution of income.



    1.    Random Media will receive the income generated through their direct involvement in the
          distribution of the film "Getting Grace", in a timely manner upon receipt
    2.     As money is delivered, Random Media will retain amount equal to what is owed to them by
          Hannover House, and remit ALL remaining monies to Getting Grace LLC., directly at the
          following address:      GETIING GRACE FILM, LLC

                                  % Samantha Edwards
                                  3388 Courtney Drive

                                  Center Valley, PA 18034

                                  It is anticipated that these payments will be made monthly.

    3.    Getting Grace will remit to Hannover House in a timely manner par Passau with the monies
          received from Random Media. This remitta nee will be calculated by the amount owed to
          Hannover house per the December 19, 2017 agreement, less the amount of monies retained by
          Random Media.



Signature lines
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 58 of 85




          EXHIBITB
            Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 59 of 85




  From: Eric Parkinson
  Date: October 25, 2018
  To:             --
                 . . . ... ....,....
                                 ~




  Subject: Sudden major emergency... re GETTING GRACE DVD & Lab

 Dan - Last night I received an email from the CFO at SIGNATURE MEDIA (a woman named "BO") that
 "the owner" of Signature Media had overruled Tracy Vosburgh (our account rep) and decided to NOT
 extend replication credit for GETTING GRACE. The rationale for changing credit terms was that "Fred
 Shefte did not make the Oct. 1st payment and did not contact them." Tracy understands that this has
 been due to Fred's prolonged hospitalization - and his failure to reassign many of his daily operational
 tasks before being hospitalized. So Tracy has been very sympathetic. But when the first DVD-9 Stamper
 came back as Flawed last week (their fault, not Tammy's), Bo said that the owner of Signature Media
 freaked out at having to eat the cost of doing another stamper. .. and wanted to know why the Oct. 1st
 payment from Hannover House had not been received.




 The product will be ready TOMORROW to ship out. I have already arranged for the FREIGHT via OLD
 DOMINION - which will be via a dedicated HOT SHOT TRUCK to Shepherdsville, KY (a Louisville
 suburb).




 But I am in a total freakin' PANIC right now to come up with the $12, 100 to pay Signature Media for the
 GETTING GRACE DVD replication costs. Fred has always handled our "collections" - and since Sept. 4,
 literally NO ONE has been calling customers to collect. So I'm doing that now and trying to raise cash.




 I will keep you posted.




MEANWHILE - It is my legal responsibility to inform you that Fred Shefte's heart surgery last week was
NOT successful... and that he is still hospitalized with arrythmia and congestive heart failure. The local
doctors have said that there is nothing else that they can do for him... except hospice care. Fred and I
are working to find a second opinion or better options at a larger hospital such as the University of
Kansas Medical Center in Kansas City... or Cedar's Sinai in Beverly Hills.

Eric Parkinson, C.E.O.
Hannover House & Affiliated Studios
Medallion Releasing, Inc. I Bookworks, Inc.
300 N. College Ave. , Suite 311
Fayetteville, AR 72701 I Tel 479-521-5770 • • • • • • •




Eric Parkinson                              ·- ------. -
To: - - - -~ -- ---- -·                                           -
Cc: : - ~ ·--·---................~ .:.. .. ..     ..'. :. -:""' .     '   ..   --   ..:.. :   .   --
Oct 25. 2018 at 6:36 PM
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 60 of 85




 It can be ONE charge immediately for $5,948.80... or if you're concerned that this is a "large" amount...
 then do SIX transactions for $1,000 each. But PLEASE, let's accept this payment format so that we do
 not miss our Walmart street date!!

 Eric Parkinson, C.E.O.
 Hannover House & Affiliated Studios
 Medallion Releasing, Inc. I Bookworks, Inc.
 300 N. College Ave., Suite 311
 Fayetteville, AR 72701/Tel479-521-5770 -


 ----Original Message---
 From:!I'                     •
 To: 'Eric arkinson'      i!iiS Al£1JllJ!@•••J~             -
 Cc: wa;hics              p                ; fredshefte1                            Tracy

 Sent: Thu, Oct 25, 2018 1:26 pm
 Subject: RE: Please call HHSE Lender for Credit Card payment

 David told me that we need a wire transfer because we need to see that the money is available in our
 bank account. Credit cards are tricky when it comes to banks it doesn't show up until three days later
 please find a way to wire the money into our bank of America account.

                     . .       . .. - -·- ---- -
From: Eric Parkinson                   --               .
Sent: Thursday, October 25, 2018 11:01 AM
To:   •11!!!!!!1!!!1•••
Cc:. . .            ,.   I '      'I   '            -                       a
Subject: Please call HHSE Lender for Credit Card payment

Dear Lauren I Bo - as per my call with David (and your prior email), we can remit a payment of $5,948.80
via CREDIT CARD, which has been calculated as follows:

TOTAL "NEW BILL" - $11,440
50% Credit Card: $5, 720
4% "Credit Card" Fee: $228.80

TOTAL PAYMENT: $5,948.80

Please call the lender, Sarkis Mouradian, at                                 nd he will provide the credit
card details.

THANK YOU!
Eric Parkinson, C.E.O.
Hannover House & Affiliated Studios
Medallion Releasing, Inc. I Bookworks, Inc.
300 N. College Ave., Suite 311                  .
Fayetteville, AR 72701 I Tel 479-521-5770 . _ . ,


From: Eric Parkinson
To: •        ,'        SS         ·-·· •; frecishefte1 . . . . . . . . ...
Sent: Mon, Oct 29, 2018 1:38 pm
Subject: Fred's call just now with LINDSEY
        Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 61 of 85




 Dan - Fred just got off the phone with Lindsey.

 She has confirmed the following:

 1).   17,000 units (of 22,000) are READY NOW.

 2). They are now REQUIRING that the BALANCE of this new order be paid. It is ESTIMATED at
 $5,500 ... and they WILL Take Amex.

 3). They WILL release ten cases of 100 units for FEDEX OVER NIGHT from labels that HHSE will
 supply.

 FINANClf..LL.,Y - if you are able to arrange for a CREDIT CARD for this $5,500 -we will PAY back your
 party from the proceeds in process from our Michael Kahn stock venture. It will take about one week.
                ..                  .. • .....       ·;·i .
. SHIPMENT WISE - We are awaiting word from SONY I RANnOM I AEC. But it appears that the HOT
  HOT need is for 15,000 - of which 1,000 will be arriving TOMORROW. That means that we COULD split
  up the SHIPMENT to one level of 14,000 that goes AIR or super FAST (read: EXPENSIVE) ... and the
  balance of 7,000 Units could go via a three or four-day methodology.

 Please advise .. .

Eric Parkinson, C.E.O.
Hannover House & Affiliated Stud ios
Medallion Releasing, Inc. I Bookworks, Inc.
300 N. College Ave ., Suite 311
Fayetteville, AR 72701 /Tel 479-521 -5770 ·• • • • • • •
                         4J
Daniel Roebuck          --- ---~ --


To:Eric Parkinson,Eric Parkinson.Fred Shefte.Fred
Cc :Sam Edwards.Daniel Roebuck.Mick Trombley.Mike Malewski
Oct 29 , 2018 at 9:10 PM

This email is to memorialize the fact that I personally paid 5978.00 dollars to Signature
media on behalf of Hannover House.

As per Eric's earlier email I expect this amount to paid back in full, to me directly, by
next week.

If payment is not paid by November 9th I will expect the interest as well.

Please acknowledge this understanding and these terms.

Many Thanks,
Dann


Rip~I P.ajel 9J.il!!ll!ll!!!l!!!l.!llt
To:Daniel RoeoucK,FrecrSnelfEt ··
Cc:Ron Lehman,Hannover House,LAX Domestic
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 62 of 85




 Oct 29, 2018 at 10:30 PM

 Thanks Daniel, CC Card Auth attached please fill out and send back ($5650.50)


 Kind Regards,


                                Ripa! (Randy) Patel
 We Make It                     LAX Domestic Dept
 Happen
 One Shipment                  (310) 787-6960 - local
 at a Time!®                   (800) 847-4928 - toll-free
                               (310) 787-6980 - fax
                               AERONET.COM



From : Daniel Roebuck..11!1..• • • • • • • •
To: Eric Parkinson                          ·
                            ,._ __ _:_ _;: .· ... . . ~·.: .. ...: . .... ~ ·~ . Fred Shefte a • • • • • •• •lllf ric Parkinson

                                       Fred ~••••••••
Cc: Mick Trombley                              •;; ~
                                                   Sa~m;.:E~d;
                                                             w ar~d~s.:::::::::; Daniel
Roebuck                         Mike Molewski I
Sent: Tue, Oct 30, 2018 11:12 am
Subject: Roebuck monii_=s total
All, Again to memorialize events of the past 24 hours ...

I have had to place a total amount of $11,628.00 on my PERSONAL Credit card, otherwise we would
have missed our deadline with Walmart .

Please acknowledge here that this money is DUE ME IMMEDIATELY, however I understand that I will
receive it no later than November 13 in full. On day after the 13th and you will also pay interest on the
debt.

Thank you,
Danny




                                      ·· ·· - -- - .- -
Eric Parkinson     . - . . ··--· -- -··-··-·-·· ..
To: · . .    .                     ~       ' .. ..        :   ..   ·.   ~.:.   . . . ___ ,;_;_' :.      ____:_..:_ ____.
                                                                                                     ___.                  .   .

Cc:
as&•
Oct 30, 2018 at 4:37 PM

Understood and agreed ... we are closing the corp. finance portion to cover this now ...
       Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 63 of 85




Eric Parkinson, C.E.O.                                                                               ....-·
                                                                                                     _



Hannover House & Affiliated Studios
Medallion Releasing, Inc./ Bookworks, Inc.
300 N. College Ave ., Suite 311
Fayetteville, AR 72701 I Tel 479-521-5770     Wlllll!!l!ll!!!l!!lt




~r~om::~Da~n:ie:IR~oe:b:uc=k==·~-!-~Z!
To: Fred Shefte ¢

Cc: Sam Edwards Q
                      ' ' P I§£               Fred
                              ; Eric Parkinson C · ljjB ; · ·· · · -· --------
                              r    3     ii 0 ; Micklrombley
                                                                                  ; Eric Parkinson

                                                                                              Mike
Malewski      ·                                      ; Daniel Roebuck            -- --
Sent: Tue, Nov 13, 2018 9:12 am
Subject: Wiring instructions for Danny attached DUE TODAY


Good Morning Eric and Fred,

This is the· due date of ){QLir debt to me, personally. Please
wire the money as per instructions below.

NOTE: The Bank is NOW Citizen's Bank. All other
information is the same.

Please acknowledge that you have sent this
amount ($11,628.00) memorialized in the following email
exchange.


"I have had to place a total amount of $11,628.00 on my
PERSONAL Credit card, otherwise we would have missed
our deadline with Walmart .

Please acknowledge here that this money is DUE ME
IMMEDIATELY, however I understand that I will receive it
           Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 64 of 85




    no later than November 13 in full. On day after the 13th
    and you will also pay interest on the debt."

    Thank you in advance for your prompt actions and timely
    reply to this email.

    One last reminder. It is NOW Citizen's Bank.

    Thanks,                                   ·· .;.   : .. ..
    Danny


Eric Parkinson • · - - - - - - - -
To:•
7
         so
      Jlf!!:
                      "      I ·:· r·- 1an111r•1¥A&• 1 qpn                                  a          C!!!i-
    Cc:-wj          ,.                                                                                   a
•      J@       I          l
Nov 13. ::!O 18 al 8:48 Pi'vl
Hi Dan - I know that Fred is working with Kutak Rock to get the R.ule 144 Exemption letter released -
which is what triggers the cash for replication that we discussed. The good news is that it's in motion ...
the bad news is that it's lilkely to take a few more days as there are two wire transfers that happen before
HHSE flips out the replication reimbursement to you. So if it's AMEX (due on the 27th - at least mine is},
there is no concern about being late at this time (with them, at least).

Thanks,

Eric Parkinson, C.E.O.
Hannover House & Affiliated Studios
Medallion Releasing, Inc. I Bookworks, Inc.
300 N. College Ave., Suite 311                                   _ . . ..
Fayetteville, AR 72701 I Tel 479-521-5770 -
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 65 of 85




          EXHIBIT C
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 66 of 85



                     FLORIO
                     PERRUCCI
                     STEINHARDT &                                               60 West Broad St, Suite 102        0   610.691.7900
                                                                                      Bethlehem, PA 18018          F 610.69LOB41
                     CAPPELLI LLC

     Robert M. Donchez        I Partner
     610.691.7900 x 1117
     rdonchez@lloriolaw.com
                                                                                                         January ll, 2019



     Via Certified Mail, Regular Mail & Email
     Hannover House, Inc. and lviedallion Releasing, Inc.
     Attn: Eric F. Parkinson, CEO
     300 N. College_A~e., Suite 311
     Fayetteville, AR 72701


             Re:     Notice of Default Pursuant to: (1) the Memorandum of Agreement dated
                     December 18, 2017 Between Getting Grace, LLC and Hannover House, Inc.
                     and Medallion Releasing, Inc.; (2) Promissory Note Dated December 30, 2017
                     In the Amount of $200,000.00; and (3) Promissory Note Dated December 30,
                     2017 in the Amount of $450;000.00

 Dear Mr. Parkinson:

           Please be adv:ised that this Finn serves as counsel to Getting Grace, ILC (hereinafter "GG")
 with regard to the Memorandum ofAgreement (the "Agreement") dated December 18, 2017 between
Hannover House, Inc. Q1ereinafter "Hannover") and Medallion Releasing, Inc. Qlereinafter
''J:viedallion" and together with Hannover, the "Distributor"). Pursuant to the Agreement, Distributor
executed two P.t:omisso.ty Notes each dated December 30, 2017 in the amounts of Two Hundred
Thousand Dolla.t:s ($200,000.00) (the "P&A Note") and Four Hundred Fifty 111ousand Dollars
($450,000.00) (the "Minimum Guarantee Note" and together with the P&A Note, the "Notes"). As
set fo.t:th more fully below, this co.i:respondence shall se1ve as fonnal notice that Distributor is in
default under the Agreement and Notes and demand that Distributor immediately pay to GG all
outstanding principal and interest on the Notes within 10 days from. the date of this correspondence.

         As you may know, GG is the owner and/or copyright proprietors of a feature film entitled
 Getting Grace. Pursuant to the terms of the Agreement, GG contracted with Distributor to distribute
the film. Notably, as a material te11n of the Agreement, Distributor executed the Notes which, in the
aggregate, had initial principal amounts of Sh: Hundred Fifty Thousand Dollars ($650,000.00). The
Notes are each subject to seven percent (7%) interest per annum and e}>.'Pressly allow for the recmrei.y
of attorneys' fees ·and collection costs. ·BothNotes·matured oii Dece:i:nbei"30;·2u1S:·TI1e ·P &A Note
also requi.t:ed, in addition to repayment of the principal balance with interest, payment of a Sh-teen
Thousand Dollar ($16,000.00) Investment Adviso1y Fee. To date, Distributor has failed to make the
payments due under the Agreement and Notes and, as a result, is in material breach of the Agreement
and the Notes.




NJ   Rochelle Park   Phillipsburg : Cherry Hill   PA   Bethlehem : Harrisburg     NY New   York City          www.llorlol~w.com
       Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 67 of 85




            Accordingly, this correspondence sei.ves as a formal notice of default pursuant to Section 14
  of the Agreement, Section 10 of the P&A Note and Section 9 of the 1v.flnitnum Guarantee Note. In
  the event payment of all amounts due and owing to GG are not received within 10 days of your receipt
  of this notice, GG will pursue any and all remedies under the Agreement, the Notes and/or which
  exist at law or equity. This may include, without limitation, (i) terminating the Agreement, (ii) declaring·
  all ~mounts due and o~ving together with interest, attorneys' fees and costs; (Iii) cotnniencing litigati<;>n
  for damages; and/ or the entty of a consent judgment as permitted the Notes. ·

          As a result of the default by Distributor and the likelihood of further legal proceedings, this
 correspondence shall sei.ve as formal notice to Distributor, its employees, officers, directors, and
 agents that all potentially relevant evidence related to this matter must be presei.ved including, without
 limitation, documents, records, correspondence (including but not limited to email correspondence),
 photographs, videotapes and data (including electronic data). Such p.reseivatlon efforts should·not
 only include the retention of existing evidence, but should also include the suspension of any deletion,
 overwriting, or any other possible manner of periodic or scheduled elimination of information, data
 or records. The destruction or loss of evidence, even if done unintentionallJr, could subject the
 Distributor to potential civil penalties, claims for spoliation, sanctions and further claims for monetal.y
 damages. Thus, it .is vitally important that all evidence be presei.ved going foiward.
            This correspondence is sent without prejudice to any rights or remedies of GG, which are
 e:i.."Pressly reserved. Please be guided according!}'·


                                           V ei.y ttuly yours,

                                           FLORIO PERRUCa STEINHARDT & CAPPELU UC

                                           ;;(ff~
                                           Robert M Donchez



RMD/rt

cc:     Getting Grace, ILC
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 68 of 85




          EXHIBITD
              Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 69 of 85

                                                                            :··




      FPsc         I    FLORIO
                        PERRUCCI
                        STEINHARDT &
                        CAPPELLI LLC
                                                                                    60 West Broad St.. Suite 102
                                                                                          Bethlehem, PA 18018
                                                                                                                         0
                                                                                                                         F
                                                                                                                             610.691.7900
                                                                                                                             610.691.0841


      Robert M. Donchez            I Partner
      610.691. 7900 x 1117
      rdonchez@floriolaw.com

                                                                                                             January 25, 2019

      Via Certified Mail, Regular Mail & Email
      Hannover House, Inc. and Medallion Releasing, Inc.
      Attn: Eric F. Parkinson, CEO
     ·300 N. College Avenue, Suite 311
      Fayetteville, AR 72701
 d-                       z---·- . ·---
              RE:       Notice of Default Pursuant to: (1) the Memorandum of Agreement dated
                        December 18, 2017 Between Getting Graee, ll..C and Hannover House, Inc.
                        And Medallion Releasing, Inc.; (2) Promisso1y Note Dated December 30, 2017
                        In the Ainount of $200,000.00; and (3) Promisso1y Note Dated December 30,
                        2017 in the Amount 0£$450 000.00

     Dear Mr. Parkinson:

          As you are aware, this Finn represents Getting Grace, ll..C. Previously, by way of co.trespondence
 dated Januaty 11, 2019, this Finn se.t.ved a founal Notice of Default upon Hannover House, Inc. and
 Medallion Releasing, Inc. with regard to the above-referenced Agreement and Promisso1y N~tes. Acopy
 of the Janua.ty 11, 2019 correspondence is enclosed. To date, no response has been received and both
 Hannover House, Inc. and Medallion Releasing, Inc. remain in default

        Please be advised that, in accordance "1.vith the Agreement and Promisso1y Notes, this Fi.on lias filed
UCC Liens against Hannover House, Inc. and Medallion Releasing, Inc. A copy of the UCC Liens are
enclosed. In addition, Getting Grace, ll..C intends to vigorously pursue any and all remedies available
pursuant to the Agreement, the Promisso1y Notes and/or which exist at law or equity unless and until full
payment is made.

       This co.t:tespondence is sent without prejudice to any rights or remedies of Getting Grace, ILC,
which are expressly reseived. Please be guided accordingly.

                                                     .. . ·- . FLOR£0P$RRU.(;Cl.$.TEINH4.RD'T... .
                                                              & CAPPELU, I.LC




                                                              Robe.t.t M. Donchez, Esquire

RMD/mk
Enclosures
cc: Getting Grace I.LC (w/enc.)
HJ   Rochelle Park i Phillipsl::lurg I Cherry Hill    PA   Bethlehem i Harrisburg     NY New   York City           www.florlolaw.com
            Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 70 of 85



                        FLORIO
                        PERRUCCI
                        STEINHARDT 8:                                             60 West Broad St., Suite 102        0 610.691.7900
                                                                                                                      F 610.69l0841
                        CAPPELLI LLC                                                    Bethlehem, PA 18018



       Robert M. Donchez         I Partner
       610.691.7900 x 1117
       rdonchez@lforiolaw.com
                                                                                                            January·11, 2019


       Via Certified Mail, Regular Mail & Email
       Hannover House, Inc. and Medallion Releasing, Inc.
       Attn: Eric F. Parkinson, CEO
       300 N. Colleg~A"l!e., Suite 311
       Fayetteville, AR 72701
   ·-       ~--            . .   .       -

               Re:     Notice of Default Pursuant to: (1) the Memorandum of Agreement dated
                       December 18, 2017 Between Getting Grace, LLC and Hannover House, Inc.
                       and Medallion Releasing, Inc.; (2) Promissory Note Dated December 30, 2017
                       In the Amount of $200,000.00; and (3) Promissory Note Dated December 30,
                       2017 in the Amount of$450;ooo.oo

   Dear M.r. Parkinson:

            Please be adv.ised that this Finn serves as counsel to Getting c;3-race, !LC (hereinafter "GG")
  with regard to the Memorandum ofAgreement (the "Agreement'') dated December 18, 2017 between
  Hannover House, Inc. (11ereinafter "Hannover") and Medallion Releasing, Inc. (hereinafter
  ''Iviedallion" and together with Hannover, the ''Distributor"). Pursuant to the Agreement, Distributor
  executed two Promissory Notes each dated December 30, 2017 in the amounts of Two Hundred
  Thousand Dollars ($200,000.00) (the "P&A Note") and Four Hundred Fifly TI1ousand Dollars
  ($450,000.00) (the "Iv.finimum Guarantee Note" and together with the P&A Note, the "Notes"). As
  set forth more fully below, this correspondence shall se1ve as fo1mal notice that Distributor is in
  default under the Agreement and Notes and aemand that Distributor immediately pay to GG all
  outstanding principal and interest on the Notes within 10 days from the date of this correspondence.

           As you may know, GG is the owner and/ or copyright proprietors of a feature fi.lm. entitled
    Getting Grace. Pursuant to the terms of the Agreement, GG contracted with Distributor to distribute
   the film. Notably, as a material term of the Agreement, Distributor executed the Notes which, .in tl1e
   aggregate, had initial priricipal amounts of Sfa Hundred Fifty Thousand Dollars ($650,000.00). The
   Notes are each subject to seven percent (7%) interest per annum and expressly allow for the recovei.y
·· of attorneys' fees ·and collection·costs. ·Both Notes·fuatured oii Deceinbei"30;·20l8;·TI1e ·P&A Note
   also required, in addition to repayment of the principal balance with interest, payment of a Si\ieen
   Thousand Dollar ($16,000.00) Investment Adviso1y Fee. To date, Distributor has failed to make the
   payments due under the Agreement and Notes and, as a result, is in material breach of the Agreement
   and the Notes.




  NJ   Rochelle Park   Phillipsburg : Cherry Hill   PA   Bethlehem : Harrisburg     mNew York City               www.florlol~w.com
       Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 71 of 85




            Accordingly, this correspondence seives as a formal notice of default pursuant to Section 14
  of the Agreement, Section 10 of the P&A Note and Section 9 of the lviinimum Guarantee Note. In
  the event payment of all amounts due and owing to GG are not received within 10 days of your receipt
  of th.is notice, GG will pursue any and all remedies under the Agreement, the Notes and/ or which
  exist at Jaw or equity. This may include, without limitation, (i) terminating the Agreement, (ii) declaring·
  all ~mounts due and o~ving together with interest, attorneys' fees and costs; (W.) colillliencing Jitigatic;in
  for damages; and/ or the entry of a consent judgment as permitted the Notes. ·

          As a result of the default by Distributor and the llicelihood of further legal proceedings, this
 correspondence shall seive as formal notice to Distributor, its employees, officers, directors, and
 agents that all potentially relevant evidence related to this matter must be presei.ved including, without
 limitation, documents, records, correspondence (including but not limited to email correspondence),
 photographs, videotapes and data (including electronic data). Such presetvatlon efforts should-not
 only include the retention of existing evidence, but should also include the suspension of any deletion,
 overwriting, or any other possible manner of periodic or scheduled elimination of information, data
 or records. T11e destruction or loss of evidence, even if done unintentionally, could subject the
 Distributor to potential civil penalties, claims for spoliation, sanctions and further claims for monetaty
 damages. Thus, it is vitally important that all evidence be preseived going fo1ward.

           This correspondence is sent without prejudice to any rights or remedies of GG, wluch are
 e:iq>ressly resetved. Please be guided accordingly.


                                           V eiy uuly yours,

                                           FLORIO PERRUCa STEINHARDT & CAPPELLI UC

                                            ~~
                                           Robert M Donchez



IUvID/rt

cc:     Getting Grace, !LC
           Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 72 of 85

                                                                                        Page I of 4



    Arkansas Secretary of State
    State Capitol/ Little Rock, AR 7220 I 1501.682.5078


    UCC ONLINE FILING
                                                        UCC - New Filing
                                       Filing Number: 40000181475595
                                       Filing Time:        1/25/2019 03:18 PM
                                       Expiration
                                                           112512024 12:00 AM
                                       Date:
                                       Reference
                                                           77777.0001
                                       Number:
                                       Optional Filer
                                       Reference           GETTING GRACE LLC
                                       Data:

                              Debtor (1)
                              Company Name: MEDALLION RELEASING, INC.
                              Mailing Address: 1428 CHESTER STREET
                              City:                 SPRINGDALENGDALE
                              State:                AR
                             Zip Code:              72764
                             Country:               USA

                             Secured Party (3)
                            Company Name: GETTING GRACE, LLC
                            Mailing Address: 912 SOUTH ATHERTON STREET
                            City:                  STATE COLLEGE
                            State:                 PA
                            Zip Code:              16801
                            Country:             USA

  Descdption of           ANY AND ALL ASSETS OF BORROWER INCLUDING ALL PERSONAL
  Collateral:            PROPERTY OF BORROWER, INCLUDING THE FOLLOWING, ALL
                         WHETHER NOW OWNED OR .HEREAFTER ACQUIRED OR ARISING: (I)
                         ACCOUNTS (INCLUDING CREDIT CARD RECEIVABLES); (II)
                         SECURITIES ENTITLEMENTS, SECURITIES ACCOUNTS, COMMODITY
                         ACCOUNTS, COMMODITY CONTRACTS AND INVESTMENT
                         PROPERTY: (III) DEPOSIT AND ESCROW ACCOUNTS; (IV)



file:///C:/Users/MKocher/AppData/LocaI/Microsoft/Windows/INetCache/Content.Outlook... 1/25/2019
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 73 of 85

                                                                                         Page2of4 .


                         INSTRUMENTS (INCLUDING PROMISSORY NOTES); (V) DOCUMENTS
                         (INCLUDING WAREHOUSE RECEIPTS); (VI) CHATTEL PAPER
                         (INCLUDING ELECTRONIC CHATTEL PAPER AND TANGIBLE
                         CHATTEL PAPER); (VII) INVENTORY, INCLUDING RAW MATERIALS,
                         WORK IN PROCESS AND FINISHED GOODS; (VIII) GOODS OF EVERY
                         NATURE, INCLUDING STOCK-IN TRADE, GOODS ON CONSIGNMENT,
                         COMPUTER PROGRAMS EMBEDDED IN SUCH GOODS; OX)
                         MACHINERY AND EQUIPMENT; (X) FURNITURE AND FIXTURES; (XI)
                         COMMERCIAL TORT CLAIMS, IF ANY; (XII) LETTER OF CREDIT
                         RIGHTS; (XIII) GENERAL INTANGIBLES, OF EVERY KIND AND
                        DESCRIPTION, INCLUDING PAYMENT INTANGIBLES, SOFTWARE,
                        COMPUTER INFORMATION, SOURCE CODES, OBJECT CODES,
                        RECORDS AND DATA, ALL EXISTING AND FUTURE CUSTOMER
                       ·LISTS, CHOSES IN ACTION, CLAIMS (INCLUDING CLAIMS FOR
                        INDEMNIFICATION OR BREACH OF WARRANTY), BOOKS, RECORDS,
                        PATENTS AND PATENTS APPLICATIONS, COPYRIGHTS,
                        TRADEMARKS, TRADENAMES, TRADESTYLES, TRADEMARK
                        APPLICATIONS, GOODWILL, BLUEPRJNTS, DRAWINGS, DESIGNS
                       AND PLANS, PERMITS AND GOVERNMENTAL APPROVALS, TRADE
                       SECRETS, CONTRACTS, LICENSES, LICENSE AGREEMENTS,
                       MANAGEMENT AGREEMENTS, FRANCHISE AGREEMENTS, UTILITY
                       AGREEMENTS AND DEPOSITS, BUILDING SERVICE CONTRACTS,
                       CONSTRUCTION CONTRACTS, AND ARCHITECTA¢1z.Y2Yz.Y2S
                       AGREEMENTS; (XIV) TAX AND ANY OTHER TYPES OF REFUNDS,
                       RETURNED AND UNEARNED INSURANCE PREMIUMS, RJGHTS AND
                       CLAIMS UNDER INSURANCE POLICIES; (XV) ALL SUPPORTING
                       OBLIGATIONS OF ALL THE FOREGOING PROPERTY; (XVI) ALL
                      PROPERTY OF THE BORROWER NOW OR HEREAFTER IN THE
                      LENDERA¢rz.Vzrz.VzS POSSESSION OR IN TRANSIT TO OR FROM, OR
                      UNDER THE CUSTODY OR CONTROL OF, THE LENDER OR ANY
                      AFFILIATE THEREOF, INCLUDING FIXTURES AND INVENTORY;
                      (XVII) ALL CASH AND CASH EQUIVALENTS THEREOF; (XVIII) ALL
                      CASH AND NON-CASH PROCEEDS (INCLUDING INSURANCE
                      PROCEEDS) OF ALL OF THE FOREGOING PROPERTY, ALL
                      PRODUCTS THEREOF AND ALL ADDITIONS AND ACCESSIONS
                      THERETO, SUBSTITUTIONS THEREFOR AND REPLACEMENTS
                      THEREOF.

                               Alternative Designation (if applicable):
                                     Lessee/Lessor
                                     Coiisigiiee/Consignor ...
                                     Bailee/Bailor
                                     Seller/Buyer
                                     Licensee/Licensor


       This FINANCING STATEMENT is to be filed [for record)(or recorded) in the REAL
       ESTATE RECORDS.


file:///C:/Users/MKocher/AppData/LocaJ/Microsoft/Windows/INetCache/Content. Outlook... 1/25/2019
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 74 of 85

                                                                                                        . Page.3 of 4


                                       This FINANCING STATEMENT covers:
                                         timber to be cut
                                         as-extracted collateral
                                         is filed as a fixture filing.
                                               Description of Real
                                               Estate:

                                             Name and address of a
                                             RECORD OWNER of
                                             above-described real
                                             estate (if Debtor does not
                                             have a record interest):.

                      Collateral is:
                             held in a trust
                             being administered by a Decedent's Personal Representative

                  X     Not Applicable
                        Ag. Lien
                        Non-UCC Filing


                  X     Not Applicable
                        Debtor is a Transmitting Utility
                       Filed in connection with a Manufactured-Home Transaction - effective 30 years.
                       Filed in connection with a Public-Finance Transaction - effective 30 years.


                           Claim Holder, Lien Holder, or Judgment Creditor
                           Company Name: GETTING GRACE, LLC
                          Mailing Address: 912 SOUTH ATHERTON STREET
                          City:                  STATE COLLEGE
                          State:                 PA
                          Zip Code:              16801
                          telephone:

                              Entity Authorized to Release this Filing
                             Name:                MICHAEL TROMBLEY
                             Title:               AUTHORIZED INDIVIDUAL

                           Successor to Entity Authorized to Release this Filing
                          Name:



file:///C:/Users/MK.ocher/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook... 1/25/2019
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 75 of 85
                                                                                         Page4 of4


                           Title:




file:///C:/Users/MKocher/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook... lf25/2019
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 76 of 85
                                                                                         Page) of 4



    Arkansas Secretary of State
    State Capitol/ Little Rock, AR 72201 1501.682.5078


    UCC ONLINE FILING
                                                     UCC - New Filing
                                     Filing Number: 40000181473715
                                     Filing Time:        1/25/2019 03:00 PM
                                    Expiration
                                                         1/25/2024 12:.00 AM
                                    Date:
                                    Reference
                                                         77777.0001
                                    Number:
                                    Optional Filer
                                    Reference            GETTING GRACE LLC
                                    Data:

                                 Debtor (1)
                                . Company Name: HANNOVER HOUSE, INC.
                                 Mailing Address: 1 W. CENTER STREET
                                 City:               FAYETTEVILLE
                                State:               AR
                                Zip Code:            72701
                                Countzy:             USA

                            Secured Party (3)
                            Company Name: GETTING GRACE, LLC
                           Mailing Address: 912 SOUTH ATHERTON STREET
                           City:                STATE COLLEGE
                           State:               PA
                           Zip Code: .          16801
                           Country:             USA

  Description of         ANY AND ALL ASSETS OF BORROWER INCLUDING ALL PERSONAL
  Collateral:           PROPERTY OF BORROWER, INCLUDING THE FOLLOWING, ALL
                        WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING: (I)
                        ACCOUNTS (INCLUDING CREDIT CARD RECEIVABLES); (II)
                        SECURITIES ENTITLEMENTS, SECURITIES ACCOUNTS, COMMODITY
                        ACCOUNTS, COMMODITY CONTRACTS AND INVESTMENT
                        PROPERTY: (III) DEPOSIT AND ESCROW ACCOUNTS; (IV)



file:///C:/Users!MKocher/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook... 1125/2019
         Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 77 of 85

                                                                                        Page2 of4


                        INSTRUMENTS (INCLUDING PROMISSORY NOTES); (V) DOCUMENTS
                        (INCLUDING WAREHOUSE RECEIPTS); (VI) CHATTEL PAPER
                        (INCLUDING ELECTRONIC CHATTEL PAPER AND TANGIBLE
                        CHATTEL PAPER); (VII) INVENTORY, INCLUDING RAW MATEIUALS,
                        WORK IN PROCESS AND FINISHED GOODS; (VIII) GOODS OF EVERY
                        NATURE, INCLUDING STOCK-IN TRADE, GOODS ON CONSIGNMENT,
                        COMPUTER PROGRAMS EMBEDDED IN SUCH GOODS; (IX)
                        MACHINERY AND EQUIPMENT; (X) FURNITURE AND FIXTURES; (XI)
                        COMMERCIAL TORT CLAIMS, IF ANY; (XII) LETTER OF CREDIT
                        RIGHTS; (XIII) GENERAL INTANGIBLES, OF EVERY KIND AND
                        DESCRIPTION, INCLUDING PAYMENT INTANGIBLES, SOFTWARE,
                        COMPUTER INFORMATION, SOURCE CODES, OBJECT CODES,
                       RECORDS AND DATA, ALL EXISTING AND FUTURE CUSTOMER
                       LISTS, CHOSES IN ACTION, CLAIMS (INCLUDING CLAIMS FOR
                       INDEMNIFICATION OR BREACH OF WARRANTY), BOOKS, RECORDS,
                       PATENTS AND PATENTS APPLICATIONS, COPYRIGHTS,
                       TRADEMARKS, TRADENAMES, TRADESTYLES, TRADEMARK
                       APPLICATIONS, GOODWILL, BLUEPRINTS, DRAWINGS, DESIGNS
                       AND PLANS, PERMITS AND GOVERNMENTAL APPROVALS, TRADE
                       SECRETS, CONTRACTS, LICENSES, LICENSE AGREEMENTS,
                       MANAGEMENT AGREEMENTS, FRANCHISE AGREEMENTS, UTILITY
                       AGREEMENTS AND DEPOSITS, BUILDING SERVICE CONTRACTS,
                       CONSTRUCTION CONTRACTS, AND ARCHITECTa€TMS
                       AGREEMENTS; (XIV) TAX AND ANY OTHER TYPES OF REFUNDS,
                       RETURNED AND UNEARNED INSURANCE PREMIUMS, RIGHTS AND
                       CLAIMS UNDER INSURANCE POLICIES; (XV) ALL SUPPORTING
                       OBLIGATIONS OF ALL THE FOREGOING PROPERTY; (XVI) ALL
                      PROPERTY OF THE BORROWER NOW OR HEREAFTER IN THE
                      LENDERa€™S POSSESSION OR IN TRANSIT TO OR FROM, OR UNDER
                      THE CUSTODY OR CONTROL OF, THE LENDER OR ANY AFFILIATE
                      THEREOF, INCLUDING FIXTURES AND INVENTORY; (XVII) ALL
                      CASH AND CASH EQUIVALENTS THEREOF; (XVIII) ALL CASH AND
                      NON-CASH PROCEEDS (INCLUDING INSURANCE PROCEEDS) OF ALL
                      OFTHEFOREGOINGPROPERTY,ALLPRODUCTSTHEREOFAND
                      ALL ADDITIONS AND ACCESSIONS THERETO, SUBSTITUTIONS
                      THEREFOR AND REPLACEMENTS THEREOF.

                               Alternative Designation (if applicable):
                                     Lessee/Lessor
                                     Consignee/Consignor
                                     Bailee/Bailor
                                     Seller/Buyer
                                     Licensee/Licensor


       This FINANCING STATEMENT is to be filed [forrecord](orrecorded) in the REAL
       ESTATE RECORDS.
                             This FINANCING STATEMENT covers:


file:///C:/Users/MKocher/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook... 1/25/2019
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 78 of 85
                                                                                                        Page3 of4 .


                                         timber to be cut
                                         as-extracted collateral
                                         is filed as a fixture filing.
                                               Description of Real
                                               Estate:

                                             Name and address of a
                                             RECORD OWNER of
                                             above-described real
                                             estate (if Debtor does not
                                             have a record interest):

                      Collateral is:
                             held in a trust
                             being administered by a Decedent's Personal Representative

                  X     Not Applicable
                        Ag. Lien
                        Non-UCC Filing


                  X     Not Applicable
                        Debtor is a Transmitting Utility .
                       Filed in connection with a Manufactured-Home Transaction - effective 30 years.
                       Filed in connection with a Public-Finance Transaction - effective 30 years.


                           Claim Holder, Lien Holder, or Judgment Creditor
                           Company Name: GETTING GRACE, LLC
                          Mailing Address: 912 SOUTH ATHERTON STREET
                          City:                  STATE COLLEGE
                          State:                 PA
                          Zip Code:      .       16801
                          telephone:

                             ·Entity Authorized to -Release this Filing ..
                             Name:                MJCHAEL TROMBLEY
                             Title:               AUTHORIZED INDIVIDUAL

                           Successor to Entity Authorized to Release this Filing
                          Name:
                          Title:



file:///C:/Users!MK.ocher/AppData/Local/Microsoft/Windows/INetCache/Content. Outlook... 1125/2019
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 79 of 85




          EXHIBITE
                        Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 80 of 85
 5/2/2019                                                                  EDGAR Search Results


                                                                                                               Home I Latest Filings I Previous Page


                                                                          U.S. Securities and Exchange Commiss10


                                     EDGAR Search Results

     SEC Home » Search the Next-Generation EDGAR System » Company Search » Current Page


      Hannover House Inc ..C..l.K#: 0001069680 {see all company                            Business Address             Mailing Address

     filings)                  '                                                           ~~2:1~~g~[:~~i2164 ~~2:,;~g;[:~~i2764
     §J.Q.: 7812- SERVICES-MOTION PICTURE & VIDEO TAPE PRODUCTION
     State location: AR I State of Inc.: WY I Fiscal Year End : 1231
                                                                                           479-751-4500
     formerly: ECKLAN CORP (filings through 2001-02-07)
     formerly: MINDSET INTERACTIVE CORP (filings through 2013-11-20)
     (Assistant Director Office: 5)
     Get insider transactions for this issuer.

                                                                                                                                   r -·- -----·
                        Filing Type:           Prior to: (YYYYMMDD) Ownership?                         ~~-!~~~~~t~f=>~~ Page L~earc_t:j_
      Filter Results:
                                                                         ( .i include @ exclude U only L'!.0..~~tri~~-- ~    L~~_:>~~~I]

     Items 1 - 40 ~ RSS Feed                                                                                                         r-Next-4o :
                                                                                                                                     ~·---l

     Filings      Format           Description                                                                    Filing Date File/Film Number
                                   Quarterly report [Sections 13 or 15(d)]                                                     000-28723
     10-Q          Documents                                                                                      2015-12-03
                                   Ace-no: 0001471242-15-000085 (34 Act) Size: 1 MB                                            151265928
                                   Current report, item 8.01                                                                   000-28723
     8-K           Documents                                                                                      2015-11-24
                                   Ace-no: 0001471242-15-000082 (34 Act) Size: 23 KB                                           151253402
                                   Current report, item 8.01                                                                   000-28723
     8-K           Documents                                                                                      2015-09-28
                                   Ace-no: 0001471242-15-000077 (34 Act) Size: 16 KB                                           151128296
                                   Current report, items 1.01, 2.01, 2.02, and 9.01                                            000-28723
     8-K           Documents                                                                                      2015-09-14
                                   Ace-no: 0001471242-15-000075 (34 Act) Size: 239 KB                                          151104921
                                   Quarterly report [Sections 13 or 15(d}]                                                     000-28723
     10-Q          Documents                                                                                      2015-09-10
                                   Ace-no: 0001471242-15-000073 (34 Act) Size: 1 MB                                            151101395
                                   Registration Withdrawal Request                                                             000-28723
     RW            Documents                                                                                      2015-05-08
                                   Ace-no: 0001471242-15-000052 (NE Act) Size: 7 KB                                            15847918
                                   Notification of inability to timely file Form 10-K 405, 10-K, 10-KSB 405,
                                                                                                                               000-28723
     NT 10-K      Documents        10-KSB, 10-KT, or 10-KT405                                                     2015-03-31
                                                                                                                               15740494
                                   Ace-no: 0001471242-15-000044 (34 Act) Size: 14 KB
                                   Registration of securities [Section 12(g))                                                  000-28723
     10-12G       Documents                                                                                       2015-03-11
                                   Ace-no: 0001471242-15-000032 (34 Act) Size: 17 MB                                           15691960
                                   Current report, items 1.01, 5.02, 5.03, and 8.01                                            000-28723
     8-K          Documents                                                                                       2014-12-16
                                   Ace-no: 0001471242-14-000423 (34 Act) Size: 24 KB                                           141289299
                                   Current report, items 1.01 and 1.02                                                         000-28723
     8-K          Documents                                                                                       2014-09-16
                                   Ace-no: 0001471242-14-000349 (34 Act) Size: 35 KB                                           141104628
                                   Quarterly report [Sections 13 or 15(d))                                                     000-28723
     10-Q         Documents                                                                                       2014-08-19
                                   Ace-no: 0001471242-14-000317 (34 Act) Size: 435 KB                                          141050671
                                   Current report, item 1.01                                                                   000-28723
     8-K          Documents                                                                                       2014-08-14
                                   Ace-no: 0001471242-14-000303 (34 Act) Size: 75 KB                                           141041273
                                   Quarterly report [Sections 13 or 15(d)]                                                     000-28723
     10-Q         Documents                                                                                       2014-05-15
                                   Ace-no: 0001471242-14-000206 (34 Act) Size: 193 KB                                          14848008
                                   Current report, item 1.01                                                                   000-28723
     8-K          Documents                                                                                       2014-05-12
                                   Ace-no: 0001471242-14-000189 (34 Act) Size: 19 KB                                           14832135
                                   Current report, items 1.01, 1.02, 5.03, and 8.01                                            000-28723
     8-K          Documents                                                                                       2014-03-28
                                   Ace-no: 0001471242-14-000116 (34 Act) Size: 23 KB                                           14726764
                                   Quarterly report [Sections 13 or 15(d}]                                                     000-28723
     10-Q         Documents                                                                                       2014-02-19
                                   Ace-no: 0001471242-14-000060 (34 Act) Size: 181 KB                                          14624589

https:/lwww.sec.gov/cgi-bin/browse-edgar?company=Hannover+House&owner=exclude&action=getcompany                                                    1/3
                     Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 81 of 85
 5/2/2019                                                             EDGAR Search Results
      8-K         Documents    Current report, items 1.01 and 2.02                                         2014-02-1 1 000-28723
                               Ace-no: 0001471242-14-000052 (34 Act) Size: 119 KB                                      14594967
                               Current report, items 1.01 and 1.02                                                       000-28723
      8-K         Documents                                                                                2014-01-17
                               Ace-no: 0001471242-14-000036 (34 Act) Size: 38 KB                                         14533812
                               Current report, item 1.02                                                                000-28723
      8-K         Documents                                                                                2014-01-09
                               Ace-no: 0001471242-14-000023 (34 Act) Size: 35 KB                                        14517994
                               Current report, items 2.02, 3.03, 5.02, 5.03, 8.01, and 9.01                             000-28723
      8-K         Documents                                                                                2013-11-20
                               Ace-no: 0001471242-13-000402 (34 Act) Size: 115 KB                                       131232621
                               Securities registration termination [Section 12(g)]                                      000-28723
      15-12G      Documents                                                                                2005-08-15
                               Ace-no: 0001019687-05-002231 (34 Act) Size: 4 KB                                         051024787
                               Current report, items 4 and 7                                                            000-28723
      8-K         Documents                                                                               2003-03-06
                               Ace-no: 0000945234-03-000100 Size: 6 KB                                                  03593973
                               Statement of acquisition of beneficial ownership by individuals                          005-78684
      SC13G       Documents                                                                               2003-01-17
                               Ace-no: 0001019687-03-000073 Size: 16 KB                                                 03517376
                               Statement of acquisition of beneficial ownership by individuals                          005-78684
      SC13G       Documents                                                                               2003-01 -17
                               Ace-no: 0001019687-03-000071Size: 15 KB                                                  03517370
                               Statement of acquisition of beneficial ownership by individuals                          005-78684
      SC13G       Documents                                                                               2003-01-17
                               Ace-no: 0001019687-03-000070 Size: 13 KB                                                 03517368
                              Notification of inability to timely file Form 10-Q or 10-QSB                              000-28723
      NT 10-Q     Documents                                                                               2002-1 1-15
                              Ace-no: 0001019687-02-002188 Size: 8 KB                                                   02828535
                              Optional form for quarterly and transition reports of small business
                                                                                                                        000-28723
      10QSB       Documents   issuers                                                                     2002-11-14
                                                                                                                        02828539
                              Ace-no: 0001019687-02-002189 Size: 36 KB
                              Optional form for quarterly and transition reports of small business
                                                                                                                        000-28723
      10QSB       Documents   issuers                                                                     2002-08-19
                                                                                                                        02743116
                              Ace-no: 0001019687-02-001651 Size: 26 KB
                              Notification of inability to timely file Form 10-Q or 10-QSB                              000-28723
      NT 10-Q     Documents                                                                               2002-08-15
                              Ace-no: 0001019687-02-001566 Size: 8 KB                                                   02739569
                              Other definitive information statements                                                   000-28723
     DEF14C       Documents                                                                               2002-05-30
                              Ace-no: 0001019687-02-001097 Size: 71 KB                                                  02665840
                              Information statements                                                                    000-28723
     PRER14C      Documents                                                                               2002-05-30
                              Ace-no: 0001019687-02-001096 Size: 71 KB                                                  02665735
                              Optional form for quarterly and transition reports of small business
                                                                                                                        000-28723
     10QSB        Documents   issuers                                                                     2002-05-22
                                                                                                                        02659810
                              Ace-no: 0001019687-02-001063 Size: 39 KB
                              Other preliminary information statements                                                  000-28723
     PRE14C      Documents                                                                                2002-05-16
                              Ace-no: 0001019687-02-001005 Size: 57 KB                                                  02654791
                              Notification of inability to timely file Form 10-Q or 10-QSB                              000-28723
     NT 10-Q     Documents                                                                                2002-05-14
                              Ace-no: 0001019687-02-000911 Size: 8 KB                                                   02647433
                              [Amend] Optional form for annual and transition reports of small
                                                                                                                        000-28723
     10KSB/A     Documents    business issuers [Section 13 or 15(d), not S-8 Item 405]                    2002-04-29
                                                                                                                        02625403
                              Ace-no: 0001019687-02-000716 Size: 14 KB
                              Optional form for annual and transition reports of small business issuers
                                                                                                                   000-28723
     10KSB       Documents    [Section 13or15(d), not S-B Item 405]                                     2002-04-15
                                                                                                                   02610492
                              Ace-no: 0001019687-02-000599 Size: 123 KB
                              Notification of inability to timely file Form 10-K 405, 10-K, 10-KSB 405,
                                                                                                                        000-28723
     NT 10-K     Documents    10-KSB, 10-KT, or 10-KT405                                                  2002-03-29
                                                                                                                        02594004
                              Ace-no: 0001019687-02-000467 Size: 9 KB
                              Optional form for quarterly and transition reports of small business
                                                                                                                        000-28723
     10QSB       Documents    issuers                                                                     2001-11-14
                                                                                                                        1789670
                              Ace-no: 0001019687-01-501117 Size: 30 KB
                              Optional form for quarterly and transition reports of small business
                                                                                                                        000-28723
     10QSB       Documents    issuers                                                                     2001 -08-14
                                                                                                                        1712986
                              Ace-no: 0001104540-01-500217 Size: 49 KB
                              [Amend] Optional form for quarterly and transition reports of small
                                                                                                                        000-28723
     10QSB/A     Documents    business issuers                                                            2001-06-13
                                                                                                                        1659832
                              Ace-no: 0001104540-01-500193 Size: 22 KB

                                                                                                                             i Next~

    https://www.sec.gov/cgi-binlbrowse-edgar

https://www.sec.gov/cgi-bin/browse-edgar?company=Hannover+House&owner=exclude&action=getcompany                                        2/3
Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 82 of 85




          EXHIBITF
              Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 83 of 85


    Daniel Roebuck    ~·l!l•••••t
    To: Mick Trombley,Sam Edwards.Zach Tran, Mike Malewski
    Dec 8, 2017 at 10:06 PM



    From .Eric ...
    As discussed, this document is to be kept under the strictest of confidences, so as to not violate the "proprietary
    I non-disclosure" agreement between HHSE and SONY that ONLY enables us to show this document to
    principal corporate advisors and attorneys. In this respect, I appreciate your insight as a 40-year veteran of the
    home video and feature film industry - and trust that you will recognize the incredible value this studio output
    agreement delivers to HHSE and our supplier partners.

 AS STATED IN OUR CALL. .. when we first started speaking about "GETTING GRACE" -we did NOT have this
 SONY deal readied. At that time, we were using CINEDIGM as our video wholesale-consolidator. .. and we
 were selling NETFLIX and Video-On-Demand sites "directly" as Hannover House. Frankly, we were not very
 good at selling V.O.D. on our own .. . based upon the OUTSTANDING numbers that SONY showed to us. We
 were happy to sell NETFLIX for $60,000 and get a 20% ($12,000 fee) ... but our jaws dropped when Ben and Ilia
 showed us that "qualifying theatrical titles" (such as GETTING GRACE) are getting $200,000 from Netflix
 through SONY - as they have the leverage of mega-hits to force higher fees across the board.

 This brought up a dilemma for GETTING GRACE, in that it was not felt to be "fair" to the producers that SONY
 would earn a 20% fee for Netflix I Video-On-Demand .. AND ... Hannover House would earn an ADDITIONAL
 20% fee on those same sales.

 The dilemma works for both GETTING GRACE and HANNOVER HOUSE. Let me elaborate.

 1). Hannover House NEEDS to be paid for our services ... which INCLUDE the tremendous value of delivering
 GETTING GRACE to SONY.

2). Hannover House NEEDS to get "as much money as possible" to PASS THROUGH from all revenue
streams to GETTING GRACE, to satisfy the P&A and MG agreements.

3). GETTING GRACE is probably "pleased" with the credibility and stature of having the film distributed by
SONY (through the HHSE output agreement); but NOT if it means that GETTING GRACE is making LESS
MONEY than if HHSE sold the film to Netflix and V.O.D. directly.

In this respect, I spoke with Fred and we have a structure that we feel is FAIR TO BOTH PARTIES with respect
to Netflix and V.O.D. sales generated by SONY.

*     SONY will earn their 20% fee on such sales.

* HHSE will earn a 0% fee for the first FORTY-EIGHT-THOUSAND DOLLARS (USO $48,000) in Netflix and
V.O.D. revenues from SONY. This is because $48,000 is the LIKELY AMOUNT that would have been passed-
through to Getting Grace HAD HANNOVER sold Netflix directly (and not through SONY).

* HHSE will earn an EIGHT PERCENT (8%) fee for all net revenues from Netflix and V.O.D. generated
through SONY after this base threshold of $48,000 in payments is met.

The rationale' for this is that Getting Grace is making MORE money under the SONY deal... but it should NOT
be at the expense of HHSE participating. After all, it's taken me 32-years to Fl NALLY have a Studio Output
agreement, and this is EXTREMELY VALUABLE as there are only 8 indie studios with such full service access
through the majors. We earned this coveted position through demonstrating our ability to theatrically release
quality, indie films, and to recognize those required elements for commercial success. So Hannover House is
definitely providing a VERY VALUABLE service to GETTING GRACE in enabling the film to be released through
SONY. .. and we feel that 8% "after break-even" levels were met, is a FAIR compromise.

WITH RESPECT TO PHYSICAL DISTRIBUTION (DVD I BluRay), SONY is providing the function as one-stop
wholesaler. .. we would have to use SOMEONE in this role (e.g. our "other" wholesaler is CINEDIGM ...
             Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 84 of 85


 previously we used Anderson Merchandisers, Allegro Music and Alchemy). So, there's no basis to not pay us
 our agreed upon distribution fee for the sales of all physical copies of GETTING GRACE. We like SONY over
 CINEDIGM for so many reasons, specifically:

 1). SONY controls 4-times more Shelf Space at retail than Cinedigm ... meaning that we are in a good position
 to sell MORE units of each release.

 2). SONY commands a higher wholesale price to Walmart, Target, Best Buy (the Big Three), which is more net
 monies passing through to HHSE and our suppliers.

 3). SONY has a "returns liquidation formula" that monetizes the hold-backs much faster than Cinedigm; plus
 SONY pays each month on the 15th, via bank wire, with no drama to collect.

 4). SONY is credible, financially solvent and provides a respectable "co-label" for all HHSE releases ... and in
 turn, this adds credibility to our producer's films.

 In any event, please get back to me with your thoughts and comments . .

 Best Regards,

Eric Parkinson, C.E.O.
Hannover House & Affiliated Studios
Medallion Releasing, Inc. I Bookworks, Inc.
300 N. College Ave., Suite 311
Fayetteville, AR 72701/Tel 479-521 -5770 ~


-----Original Message-----
From: Schwartz, Vi , . . . . . _          t
To: eric T
Cc: ~eans, Ben
                    ~ fredshefte1 I.7
                      _
Tamira 4ailll~lll~•llJl!IJil•l
                                f!ij+iiii _..
                              •I•  1 •
                                         Beizerman, Ilia
                                                        @QI!!
                                                                   ili'lllli•••••••••;                 Webster,

Sent: Mon, Nov 20, 2017 6: pm
Subject: Hannover Distribution Agreement

Dear Eric and Fred,

Attached please find a draft of the Distribution Agreement between Hannover House and Sony Pictures Home
Entertainment. Please let us know if you have any questions or comments. We are happy to schedule a call to
discuss them once you've had a chance to review.

Best regards,

Vi

Vi Schwartz
Senior Counsel, Legal Affairs
Sony Pictures Entertainment
10202 West Washington Blvd I Morita 2805 I Culver City, CA 90232
a                                   411i•••••••
   310.244.8366 f 7 310.244.8883 f -1'
                                    1




Eric Parkinson • • • • • • • • •_.
To·
Mar 19, 2018 at 1:04 AM
                          3 Ii          Tr       Ii     SP
          Case 5:19-cv-01607-JLS Document 7 Filed 05/03/19 Page 85 of 85



Sam - attached are the Financials that were also part of the Agreement. You will note that we have been
tracking costs by "line item" on the BUDGET sheet of this XL .. with a column marked for paid to date, amount
remaining to complete and a tracking for over/(under) budget by line item. I was not tracking the BUS TOUR
expenses, except for THEATRE RENTALS, the initial signage, and some DCP masters and freight.

The big items that we are "over" budget on are the Trail Mix delivery (Deluxe), the Bus Tour theatre
rentals (mostly Regal) and the Virtual Print Fees for having more locations.

The big items that we are "under" budget on are Giant Banners, a variety of mastering related costs, and my
recommendation to AXE the floor displayers and the Ticket Promotions (savings of $10, 750). These last two
items will not a measurable impact our theatre traffic ... and are "optional" whereas the Bus Tour - which
generated a LOT of buzz, incurred unexpected theatre rental costs - which I feel were clearly a better use of
those funds.

Hot costs are:

* Pay Deluxe DCDC for creating and distributing DCP drives to theatres.

* Launch Regal Crown Club Member email blast ($6,000 for4.5-million emails).

* Launch theatre specific FaceBook support (67 locations confirmed for Friday- not counting 24 standby).

This does NOT include the potential that SOME of the 24 "standby" locations will come aboard for 3/23. It's
save to assume that these will result in $850 each for Virtual Print Fee, $15 each for poster shipping and $100
each for FaceBook support (total of $965 per NEW location).

We are sitting on $10k+ which is enough to pay the LAB and START on FaceBook... but not enough to
complete FB for the week, or to pay for the Regal Crown Club email campaign ... which is why we are hopeful
that you are successful in raising the remaining $10k (or getting access to a credit card for any portion thereof) .
                                                                    .·.·r..
Thanks ERIC


Eric Parkinson, C.E.O.
Hannover House & Affiliated Studios
Medallion Releasing, Inc. I Bookworl<s, Inc.
300 N. College Ave., Suite 311                        ___ ___ _
Fayetteville, AR 72701 /Tel 479-521-5770 -
